19-36300-cgm           Doc 49        Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                                   Pg 1 of 50



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
                                                                    :    Chapter 11
In re:                                                              :    Case No. 19-36300 (CGM)
                                                                    :
BARNEY’S NEW YORK, INC., et al.,                                     :   Jointly Administered
                                                                    :
              Debtors.                                              :
                                                                    :    Ref. Docket No. 20
--------------------------------------------------------------------x

             INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364,
           AND 507 AND FED. R. BANKR. P. 2002, 4001 AND 9014 (I) AUTHORIZING
              DEBTORS AND DEBTORS IN POSSESSION TO OBTAIN JUNIOR
                  LIEN POST-PETITION FINANCING, (II) AUTHORIZING
             USE OF CASH COLLATERAL, (III) GRANTING LIENS AND SUPER-
             PRIORITY CLAIMS, (IV) GRANTING ADEQUATE PROTECTION TO
       PREPETITION SECURED PARTIES, (V) MODIFYING THE AUTOMATIC STAY,
      (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

         Upon the DIP Motion (the “DIP Motion”) 1 of BARNEY’S, INC., on behalf of itself and its

affiliated debtors and debtors-in-possession in the above-captioned cases (collectively, the “Debtors”),

pursuant to sections 105, 361, 362, 363, 364, and 507 of Title 11, United States Code, 11 U.S.C. §§ 101 et

seq. (the “Bankruptcy Code”), and in accordance with Rules 2002, 4001 and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-2 of the Local Rules for the United States

Bankruptcy Court for the Southern District of New York (the “Local Rules”), filed in the United States

Bankruptcy Court for the Southern District of New York (this “Court”), in these chapter 11 cases (the

“Chapter 11 Cases”), for entry of interim and final orders granting the following relief:

         (I)       DIP Financing

                   (A)       Authorizing the Debtors to obtain up to $75 million in post-petition financing (the
                             “DIP Facility”) pursuant to (and in accordance with the terms of) that certain
                             Debtor-In-Possession Secured Multi-Draw Term Promissory Note (as may be
                             amended, modified, or supplemented and in effect from time-to-time, the “DIP
                             Credit Agreement”), substantially in the form as filed with the Court, by and
                             among (x) Barney’s Inc., as borrower (the “Borrower”), (y) the financial
                             institutions that are or may from time to time become parties thereto (together with
                             their respective successors and assigns, the “DIP Lenders”), and (z) GACP

1
    Capitalized terms used but not otherwise defined herein have the meaning given to them in the DIP Credit
    Agreement (defined below).
19-36300-cgm     Doc 49        Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                             Pg 2 of 50


                       Finance Co., LLC, as administrative agent (in such capacity, “DIP Agent,” and
                       together with the DIP Lenders, the “DIP Parties”):

                       (i)      to pay fees, costs, and expenses as provided in the DIP Financing
                                Agreements, including amounts incurred in connection with the
                                preparation, negotiation, execution, and delivery of the DIP Credit
                                Agreement and the other DIP Financing Agreements;

                       (ii)     to repay $50 million of the Prepetition ABL Debt;

                       (iii)    for general operating and working capital purposes, for the payment of
                                transaction expenses, for the payment of fees, expenses, and costs incurred
                                in connection with the Chapter 11 Cases, and other proper corporate
                                purposes of the Debtors not otherwise prohibited by the terms hereof for
                                working capital, and other lawful corporate purposes of the Debtors;

                       (iv)     for making adequate protection payments and other payments as provided
                                in this Order (this “Interim Order”) (and upon its entry, the Final Order
                                (defined below)); and

                       (v)      to fund the Carve Out (as defined below)

                       in each case in accordance with the Approved Budget (defined below) and the
                       terms of this Interim Order.

               (B)     Authorizing the Borrower to enter into the DIP Credit Agreement and for the
                       Borrower and the other Debtors to enter into all other agreements, documents,
                       notes, certificates, and instruments executed and/or delivered with, to, or in favor
                       of the DIP Agent and/or the DIP Lenders, including, without limitation, security
                       agreements, pledge agreements, notes, guaranties, mortgages, and Uniform
                       Commercial Code (“UCC”) financing statements, and all other related agreements,
                       documents, notes, certificates, and instruments to be executed, delivered, and/or
                       ratified by the Debtors in connection therewith or related thereto (collectively, as
                       may be amended, modified, or supplemented and in effect from time to time, the
                       “DIP Financing Agreements”);

               (C)     Authorization of the Debtors to grant security interests, liens, and superpriority
                       claims (including, as applicable, superpriority administrative claims pursuant to
                       section 364(c)(1) of the Bankruptcy Code, and liens pursuant to sections 364(c)(2)
                       and 364(c)(3) of the Bankruptcy Code), solely to the extent set forth in this Interim
                       Order, to the DIP Agent, for the benefit of itself and the DIP Lenders, and related
                       protections to secure all obligations of the Debtors under and with respect to the
                       DIP Facility in the order of priority and as provided in this Interim Order; and

      (II)     Interim Use of Cash Collateral – Authorizing the Debtors to (i) use Cash Collateral
               (defined below) pursuant to sections 361, 362 and 363 of the Bankruptcy Code, in
               accordance with the Approved Budget (defined below), including to fund the Prepetition
               Indemnity Account (defined below) and for the purposes set forth in Paragraphs I(A)(i)-
               (iv) above; and (ii) provide adequate protection to Prepetition Secured Parties (defined
               below) for their respective interests in the Prepetition Collateral (defined below), including
               Cash Collateral, to the extent of any Diminution in Value (defined below), on the terms set
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                Main Document
                                             Pg 3 of 50


                forth in this Interim Order;

        (III)   Modifying the Automatic Stay – Modifying the automatic stay imposed by section 362
                of the Bankruptcy Code to the extent necessary to implement and effectuate the terms and
                provisions of the DIP Financing Agreements and this Interim Order;

        (IV)    Waiving Any Applicable Stay – Waiving any applicable stay (including under
                Bankruptcy Rule 6004) and provision for immediate effectiveness of this Interim Order;

        (V)     Waiving the Provisions of Sections 506(c) and 552(b) of the Bankruptcy Code – Upon
                entry of the Final Order (as defined below), granting the DIP Agent, the DIP Lenders and
                the Prepetition Secured Parties, as applicable, a waiver of the “equities of the case”
                exception under section 552(b) of the Bankruptcy Code and of the provisions of section
                506(c) of the Bankruptcy Code; and

        (VI)    Final Hearing – Scheduling a final hearing (the “Final Hearing”) to consider entry of an
                order (the “Final Order”) granting the relief requested in the DIP Motion on a final basis
                and approving the form of notice with respect to the Final Hearing.

and upon the Declaration of Mohsin Y. Meghji, Chief Restructuring Officer of Barneys New York, Inc., in

Support of Debtors’ Chapter 11 Petitions and First Day Motions (the “First Day Declaration”) and the


Declaration of Saul Burian in Support of the Debtors’ Motion For Entry of Interim and Final Orders

(A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use Cash

Collateral, (C) Granting Liens and Providing Superpriority Administrative Expense Status, (D) Granting

Adequate Protection to the Prepetition Lenders, (E) Modifying the Automatic Stay, (F) Scheduling a Final

Hearing, and (G) Granting Related Relief (the “Burian Declaration”), each of which was filed

contemporaneously with the DIP Motion; and this Court having reviewed the DIP Motion and held a

hearing with respect to the DIP Motion on August 6, 2019 (the “Interim Hearing”); and upon the DIP

Motion, the First Day Declaration, the Burian Declaration, and the record of the Interim Hearing; and all

objections, if any, to the entry of this Interim Order having been withdrawn, resolved, or overruled by this

Court; and after due deliberation and consideration, and for good and sufficient cause appearing therefor:
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                              Pg 4 of 50


    THIS COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:

                                   II.      Procedural Findings of Fact

        1.       Petition Date. On August 5, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition with this Court for relief under chapter 11 of the Bankruptcy Code. The Debtors continue

to operate their business and manage their properties as debtors in possession pursuant to sections 1107 and

1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Chapter 11 Cases.

        2.       Jurisdiction and Venue. This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157(b) and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a “core”

proceeding pursuant to 28 U.S.C. § 157(b).

        3.       Statutory Predicates. The statutory bases for the relief sought herein are sections 105,

361, 362, 363, 364, 503, 506, 507 and 552 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, and

9014 and Local Rule 4001-2.

        4.       Committee Formation. As of the date hereof, no statutory committee (a “Committee”)

of unsecured creditors, equity interest holders, or other parties-in-interest has been appointed in the Chapter

11 Cases.

        5.       Notice. The Interim Hearing is being held pursuant to the authorization of Bankruptcy

Rule 2002, 4001(b), (c), and (d) and Rule 9014. Notice of the Interim Hearing and the emergency relief

requested in the DIP Motion has been provided by the Debtors to certain parties-in-interest, including:

(i) the Office of the United States Trustee (the “U.S. Trustee”); (ii) those creditors holding the thirty (30)

largest unsecured claims against the Debtors’ estates, on a consolidated basis; (iii) counsel to the DIP Agent

and counsel to the Prepetition Agents; and (iv) all other secured creditors of record, and no other or further

notice need be given.

                         III.     Debtors’ Acknowledgements and Agreements

        6.       Subject in all respects to the rights of a Committee and other parties-in-interest (other than

the Debtors) and to the extent as set forth in Paragraphs 39-43 hereof, each of the Debtors admits, stipulates,
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                             Pg 5 of 50


acknowledges, and agrees (collectively, Paragraphs III.6(1) through (9) hereof shall be referred to herein

as the “Debtors’ Stipulations”) that:

                 (1)     Prepetition Financing Documents. Prior to the commencement of the Chapter 11
        Cases, the Debtors were parties to (A) that certain Amended and Restated Revolving Credit and
        Term Loan Facility Agreement, first dated as of June 5, 2012 (as amended, modified, or
        supplemented and in effect from time-to-time, the “Prepetition Credit Agreement”), by and among
        (1) the Debtors that comprised the “Loan Parties” thereunder, (2) WELLS FARGO BANK,
        NATIONAL ASSOCIATION, as administrative agent (in such capacity, the “Prepetition ABL
        Agent”), and (3) the other lenders party to the Revolving Facility (as defined in the Prepetition
        Credit Agreement) from time to time (collectively, the “Prepetition ABL Lenders”), and (B)
        WELLS FARGO BANK, NATIONAL ASSOCIATION, as term loan agent (in such capacity, the
        “Prepetition Term Agent”; and together with the Prepetition ABL Agent, the “Prepetition Agents”)
        under the Prepetition Credit Agreement, for itself and on behalf of the term loan lenders who have
        prepetition Term Loans (collectively, the “Prepetition Term Lenders”; and together with the
        Prepetition ABL Lenders and Prepetition Agents, the “Prepetition Secured Parties”); and (C) all
        other agreements, documents, notes, certificates, and instruments executed and/or delivered with,
        to, or in favor of Prepetition Secured Parties including, without limitation, control agreements,
        mortgages, security agreements, guaranties, and UCC financing statements and all other related
        agreements, documents, notes, certificates, and instruments executed and/or delivered in
        connection therewith or related thereto, including, without limitation, that certain WellsOne®
        Commercial Card Agreement, dated April 10, 2013 (the “PCard Agreement”) (each as amended,
        modified or supplemented and in effect, collectively, the “Prepetition Financing Documents”).

                (2)     Prepetition Secured Debt Amount.

                      (i)       As of the Petition Date, the Debtors were liable to the Prepetition ABL
                Agent and Prepetition ABL Lenders under the Prepetition Financing Documents, on
                account of “Revolving Loans” in the approximate aggregate principal amount of
                $121,307,911.10, plus letters of credit in the approximate stated amount of not less than
                $20,571,590.02, plus interest accrued and accruing at the default rate, costs, expenses, fees
                (including attorneys’ fees and legal expenses), other charges and other obligations,
                including, without limitation, on account of cash management, credit card, amounts due
                under the PCard Agreement, depository, leasing, hedging and other banking or financial
                services secured by the Prepetition Financing Documents (collectively the “Prepetition
                ABL Debt”); and

                     (ii)        As of the Petition Date, the Debtors were liable to the Prepetition Term
                Agent and Prepetition Term Lenders under the Prepetition Financing Documents, on
                account of “Term Loans” in the approximate aggregate principal amount of
                $50,212,500.00, plus interest accrued and accruing at the default rate, costs, expenses, fees
                (including attorneys’ fees and legal expenses), other charges and other obligations secured
                by the Prepetition Financing Documents (collectively the “Prepetition Term Debt”; and
                together with the Prepetition ABL Debt, the “Prepetition Secured Debt”).

                 (3)    Prepetition Collateral. To secure the Prepetition Secured Debt (including, without
        limitation, amounts due and owing under the PCard Agreement), each of the Debtors granted
        continuing security interests and Liens (collectively, the “Prepetition Liens”) to the Prepetition
        ABL Agent, for the benefit of itself and the other Prepetition Secured Parties, upon the “Collateral”
        (as defined in that certain Amended and Restated Pledge And Security Agreement
19-36300-cgm     Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                           Pg 6 of 50


      (ABL) dated as of June 5, 2012 (as amended, modified, or supplemented and in effect from time-
      to-time, the “Prepetition Security Agreement”), comprising substantially all of its/their assets and
      property (collectively, the “Prepetition Collateral”). As of the Petition Date, the value of the
      Prepetition Collateral exceeded the aggregate amount of Prepetition Secured Debt, and the
      Prepetition Secured Debt constitutes allowed secured claims pursuant to section 506 of the
      Bankruptcy Code.

               (4)      Prepetition Lien Priority. The Prepetition Liens of the Prepetition Secured Parties
      have priority over all other Liens except (x) valid, enforceable, non-avoidable and perfected Liens
      in existence on the Petition Date that, after giving effect to any intercreditor or subordination
      agreement (if any), are senior in priority to the Prepetition Liens, and (y) valid, enforceable and
      non-avoidable Liens in existence on the Petition Date that are perfected subsequent to the Petition
      Date as permitted by section 546(b) of the Bankruptcy Code and after giving effect to any
      intercreditor or subordination agreement (if any), are senior in priority to the Prepetition Liens
      (collectively, the “Permitted Prior Liens”); provided, however, that any right or alleged right of a
      seller of goods to reclaim such goods under section 546(c) of the Bankruptcy Code is not a
      Permitted Prior Lien and such reclamation right is expressly subject to the Prepetition Liens and
      the DIP Liens.

               (5)    As of the Petition Date,

                              (i)      the Prepetition Liens are valid, binding, enforceable, and
                      perfected first-priority Liens, subject only to any Permitted Prior Liens, and are
                      not subject to avoidance, recharacterization, or subordination pursuant to the
                      Bankruptcy Code or applicable non-bankruptcy law,

                               (ii)    (a) the Prepetition Secured Debt constitutes legal, valid, and
                      binding obligations of the “Loan Parties” thereunder, enforceable in accordance
                      with the terms of the Prepetition Financing Documents (other than in respect of the
                      stay of enforcement arising from Section 362 of the Bankruptcy Code), (b) no
                      offsets, defenses, or counterclaims to any of the Prepetition Secured Debt exists,
                      and (c) no portion of the Prepetition Secured Debt is subject to avoidance,
                      recharacterization, or subordination pursuant to the Bankruptcy Code or applicable
                      non-bankruptcy law,

                               (iii)   the Debtors have no valid claims (as such term is defined in
                      section 101(5) of the Bankruptcy Code) or causes of action against the Prepetition
                      Agents or any other Prepetition Secured Party with respect to the Prepetition
                      Financing Documents or otherwise, whether arising at law or at equity, including,
                      without limitation, any recharacterization, subordination, disallowance, avoidance
                      or other claims arising under or pursuant to sections 105, 510, 541 or 542 through
                      553, inclusive, of the Bankruptcy Code,

                              (iv)     the Prepetition Secured Debt constitutes an allowed secured
                      claim(s);

                               (v)      the Debtors acknowledge and stipulate that they have been and are
                      in default of their obligations under the Prepetition Financing Documents and that,
                      as of the Petition Date, the Prepetition Secured Debt had been accelerated and was
                      due and payable, and that interest was accruing on the Prepetition Secured Debt at
                      the default rate.
19-36300-cgm     Doc 49       Filed 08/07/19 Entered 08/07/19 08:39:54                   Main Document
                                            Pg 7 of 50


               (6)      On the date that this Interim Order is entered, each of the Debtors has waived,
      discharged, and released the Prepetition Agents and each of the other Prepetition Secured Parties,
      together with their respective successors, assigns, subsidiaries, parents, affiliates, agents, attorneys,
      officers, directors, and employees (collectively, the “Released Parties”), of any right the Debtors
      may have (i) to challenge or object to any of the Prepetition Secured Debt, (ii) to challenge or object
      to the Prepetition Liens or any other security for the Prepetition Secured Debt, and (iii) to bring or
      pursue any and all claims, objections, challenges, causes of action, and/or choses in action arising
      out of, based upon, or related to the Prepetition Financing Documents, or otherwise. None of the
      Debtors possesses and none of the Debtors will assert any claim, counterclaim, setoff, or defense
      of any kind, nature, or description against any of the Released Parties, including anything which
      would in any way affect the validity, enforceability, priority, and non-avoidability of any of the
      Prepetition Financing Documents or the Prepetition Liens, or any claim of the Prepetition Agents
      and/or the Prepetition Secured Parties pursuant to the Prepetition Financing Documents, or
      otherwise.

               (7)      Cash Collateral. The Prepetition Secured Parties have a continuing security
      interest in and Lien on all or substantially all of the Debtors’ “cash collateral” as defined in section
      363(a) of the Bankruptcy Code (the “Cash Collateral”), including, without limitation, any and all
      of the Debtors’ cash, including cash and other amounts on deposit or maintained in any account or
      accounts by the Debtors, any and all cash released as a result of the termination and/or cancellation
      of any letters of credit issued for the benefit of Debtors that have been or may be cash collateralized
      prior to or after the Petition Date, any amounts generated by the collection of accounts receivable
      all amounts located in the Debtors’ stores and on deposit in the Debtors’ banking, checking, or
      other deposit accounts and all proceeds of the Prepetition Collateral (but excluding any payroll,
      withholding tax and other fiduciary accounts and certain accounts with de minimis balances (but
      solely to the extent provided in the Prepetition Financing Documents)), to secure the Prepetition
      Secured Debt, and the proceeds and products of each of the foregoing; provided, however, that any
      Liens, interests, or rights of the Prepetition Secured Parties with respect to Cash Collateral or other
      property on account of the Consignment Facility (the “DIP Priority Collateral”) shall be junior to
      the Liens, interests, and rights of the DIP Parties.

               (8)     Adequate Protection. The Prepetition Secured Parties are entitled, pursuant to
      sections 361 and 363(e) of the Bankruptcy Code, to adequate protection of their respective interests
      in the Prepetition Collateral, including, without limitation, the Cash Collateral, to the extent of any
      diminution in the value of such interests, as a result of (i) the incurrence of the DIP Obligations (as
      defined below), (ii) the use of Cash Collateral as set forth in this Interim Order, (iii) the
      subordination of the Prepetition Secured Debt to the Carve Out (as defined below), (iv) any other
      diminution in value of the Prepetition Collateral arising from the Debtors’ use, sale or disposition
      of Prepetition Collateral (or the proceeds thereof), and (v) the imposition of the automatic stay
      pursuant to section 362 of the Bankruptcy Code (collectively, “Diminution in Value”).

               (9)      None of the DIP Agent, the DIP Lenders or the Prepetition Secured Parties controls
      the Debtors or their properties or operations, has authority to determine the manner in which any
      of the Debtors’ operations are managed or conducted, or is a control person or insider of the Debtors
      or any of their affiliates by virtue of any of the actions taken with respect to, in connection with,
      related to, or arising from this Interim Order, the DIP Facility, the DIP Financing Agreements, the
      Prepetition Secured Debt and/or the Prepetition Financing Documents.
19-36300-cgm          Doc 49    Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                              Pg 8 of 50


                IV.      Authorization for Use of Cash Collateral; Adequate Protection

        7.       In exchange for the grant of Adequate Protection as provided herein, the Prepetition

Secured Parties have agreed to the Debtors’ use of Cash Collateral on the terms set forth in this Interim

Order, subject to the Approved Budget, and to the subordination of the Prepetition Liens to the Carve Out,

in each case as set forth herein.

        8.       Based upon the record before the Court, this Interim Order, including the terms of the DIP

Facility, the use of Cash Collateral, and the Adequate Protection granted in this Interim Order, have been

negotiated at arms’ length and in good faith, as that term is used in section 364(e) of the Bankruptcy Code,

by each of the Debtors, the DIP Agent, and the Prepetition Secured Parties, and are in the best interests of

the Debtors, their estates and creditors and are consistent with the Debtors’ fiduciary duties.

        9.       Pursuant to the terms and conditions of this Interim Order and the DIP Financing

Agreements, and in accordance with and as may be limited by the Approved Budget (subject to any

variances thereto permitted under the terms and conditions of the DIP Financing Agreements and this

Interim Order), the Debtors are authorized to use Cash Collateral and to use the advances under the DIP

Facility during the Interim Period and terminating upon notice being provided (x) by the Prepetition Agents

that a Cash Collateral Termination Event has occurred, or (y) by the DIP Agent that a DIP Event of Default

(defined below) and/or the DIP Maturity Date (defined below), as applicable, has occurred; provided, that

the Debtors shall not be authorized to use any Cash Collateral that has been posted with the Prepetition

ABL Agent to cash collateralize (a) any prepetition Letter of Credit issued under the Prepetition Credit

Agreement or (b) any amounts due or to become due under the PCard Agreement (including, without

limitation, any applicable fees and customary charges accrued and accruing thereunder); provided further,

that in no event shall the Debtors be authorized during the Interim Period to incur obligations under the

PCard Agreement (exclusive of applicable fees and customary charges) in an amount greater than $200,000,

including any usual and customary fees, costs, and expenses under the PCard Agreement.

        10.      The Prepetition Secured Parties, the DIP Parties, and the Debtors have agreed that the

budget, the short form of which is attached hereto as Exhibit “1” (as the same may be modified,
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                Main Document
                                             Pg 9 of 50


supplemented, or updated from time to time in the sole discretion and mutual consent of the Debtors, DIP

Agent and the Prepetition Agents, the “Approved Budget”) is adequate considering all the available assets,

to pay the administrative expenses due and accruing for the period commencing on the Petition Date and

continuing through until the Final Hearing (the “Interim Period”). The Approved Budget has been

prepared and is predicated on the requirement that the Debtors shall (a) remain “in-formula” throughout the

Interim Period and otherwise adhere to the “Borrowing Base” formula as set forth in the Prepetition Credit

Agreement (for avoidance of doubt, after giving effect to the implementation of the DIP Tranche A Term

Loan Reserve)], and (b) at all times during the period covered by the Approved Budget maintain Excess

Availability (as defined in the Prepetition Credit Agreement) of not less than ten percent (10%) of the sum

of (i) the Revolving Borrowing Base (calculated (A) without subtracting the Term Loan Reserve from the

Revolving Borrowing Base at such time, and (B) after subtracting the DIP Tranche A Term Loan Reserve),

plus (ii) the lesser of (x) the outstanding amount of the Term Loan at such time, and (y) the Term Loan

Borrowing Base, at such time (the “Minimum Excess Availability Amount”).]

                11.     During the Interim Period, all collections of Cash Collateral shall be deposited by

the Debtors with the Prepetition ABL Agent in accordance with the Debtors’ existing consolidated cash

management system, the maintenance of which has been approved under separate order of the Court entered

contemporaneously herewith. Upon receipt of Cash Collateral as provided herein, the Prepetition ABL

Agent shall maintain such collections in a pooling, suspense or similar account (“Cash Collateral

Account”), subject to the terms of this Interim Order. In furtherance of the foregoing, not later than noon

(prevailing Eastern Time) on each Business Day (as defined in the Prepetition Credit Agreement) during

the Interim Period the Debtors shall be required to deliver an updated Borrowing Base Certificate based on

best available estimates (as defined in the Prepetition Credit Agreement) to the Prepetition Secured Parties

and the DIP Parties which Borrowing Base Certificate shall include a reserve for the amount necessary to

fund the Carve-Out Reserve (to the extent not funded). Each Tuesday (by noon (prevailing Eastern Time))

during the Interim Period the Debtors shall be permitted to deliver to the Prepetition ABL Agent and the

DIP Agent a written cash collateral draw request (each a “CC Draw Request”), together with a schedule of
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                            Pg 10 of 50


all proposed disbursements for such week (each a “Disbursement Schedule”), including identification of

which line item(s) in the Approved Budget such proposed disbursements relate to. Upon the Prepetition

ABL Agent’s and the DIP Agent’s receipt of a CC Draw Request and associated Disbursement Schedule,

and following verification of conformity thereof with the Approved Budget, the Prepetition ABL Agent

shall disburse funds from the Cash Collateral Account as appropriate to fund the amounts provided for in

the subject Disbursement Schedule. For the avoidance of doubt, it shall be a condition to the Debtors’

ability to access and use the Prepetition Secured Parties’ Cash Collateral that they submit to the Prepetition

ABL Agent and the DIP Agent the CC Draw Request and associated Disbursement Schedule in the manner

and time as provided herein. In the event a Borrowing Base Certificate reveals that the Minimum Excess

Availability Amount is not satisfied, the Prepetition Secured Parties are authorized to debit the Debtors’

accounts and apply Cash Collateral on deposit therein in an amount sufficient to satisfy the Minimum

Excess Availability Amount; provided, however, that no portion of the DIP Facility may be applied to

satisfy the Minimum Excess Availability Amount. The initial CC Draw Request shall be made upon entry

of this Interim Order, shall be in the amount of $75 million of which $50 million shall be used to repay the

Prepetition ABL Debt, and shall be applied as determined by the Prepetition ABL Agent in accordance with

the Prepetition Financing Documents.

        12.     As adequate protection for any Diminution in Value of the interests of the Prepetition

Secured Parties in the Prepetition Collateral (including Cash Collateral), the Prepetition Secured Parties

shall receive the following (collectively, “Adequate Protection”):

                 (a)    Adequate Protection Liens. Pursuant to sections 361 and 363(e) of the
        Bankruptcy Code, and solely to the extent of the Diminution in Value of the interests of the
        Prepetition Secured Parties in the Prepetition Collateral (including Cash Collateral), the Prepetition
        Secured Parties shall have, subject to the terms and conditions set forth below, valid, perfected, and
        enforceable additional and replacement security interests and Liens in the DIP Collateral (as
        defined below) (the “Adequate Protection Liens”) which shall be junior only to the Carve Out and
        Permitted Prior Liens.

                (b)     Adequate Protection Superpriority Claim. Solely to the extent of the
        Diminution in Value of the interests of the Prepetition Secured Parties in the Prepetition Collateral,
        each of the Prepetition Secured Parties shall have an allowed superpriority administrative expense
        claim (each a “Adequate Protection Superpriority Claim”; and collectively the “Adequate
        Protection Superpriority Claims”) which shall have priority (except with respect to the Carve Out),
19-36300-cgm         Doc 49   Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                           Pg 11 of 50


      in the Chapter 11 Cases under sections 503(b) and 507(b) of the Bankruptcy Code and otherwise
      over all administrative expense claims and unsecured claims against the Debtors and their estates,
      now existing or hereafter arising, of any kind or nature whatsoever including, without limitation,
      administrative expenses of the kinds specified in or ordered pursuant to sections 105, 326, 328,
      330, 331, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 726, 1113 and 1114 of the Bankruptcy
      Code, and upon entry of the Final Order, sections 506(c) and 552 of the Bankruptcy Code, whether
      or not such expenses or claims may become secured by a judgment Lien or other non-consensual
      Lien, levy, or attachment, but which shall be junior only to the Carve Out.

      Other than the Carve Out, no costs or expenses of administration, including, without limitation,
      professional fees allowed and payable under sections 328, 330 and 331 of the Bankruptcy Code, or
      otherwise, that have been or may be incurred in the Chapter 11 Cases, or in any Successor Case,
      will be senior to, prior to, or on parity with the Adequate Protection Superpriority Claims.

               (c)      Adequate Protection Payments.

                       (i)     Until the repayment in full of the Prepetition Secured Debt, on the last
               business day of each month, the Prepetition Secured Parties shall receive payment of all
               accrued and unpaid interest at the default rate set forth in the Prepetition Financing
               Documents.

                       (ii)     In the period between the Petition Date and the Final Hearing (defined
               below), the Debtors shall continue to deposit all cash and other proceeds of the Prepetition
               Collateral into the Debtors’ existing accounts maintained under the prepetition cash
               management system, and such collections and proceeds shall not be available for use by
               the Debtors for any purpose except as expressly provided for in this Interim Order.

                        (iii) Commencing August 30, 2019, and continuing each Friday during the
               Chapter 11 Cases until the Secured Obligations (as defined in the Prepetition Credit
               Agreement) are indefeasibly paid in full, the Debtors shall make a mandatory prepayment
               to the Prepetition ABL Agent, for the benefit of the Prepetition ABL Lenders and the
               Prepetition Term Lenders, in partial satisfaction of the Prepetition Secured Debt, in an
               amount equal to all cash on hand as of the immediately preceding Friday above a minimum
               retained threshold of $10.0 million.

                       (iv)     For each week that the Prepetition Secured Debt, or any portion thereof,
               remains outstanding, the Debtors shall pay the Prepetition ABL Agent, for the benefit of
               the Prepetition Secured Parties, a consent fee (“Consent Fee”) in the amount of
               $100,000.00 per week. The Consent Fee shall be fully earned and paid on each Friday as
               of which any Prepetition Secured Debt remains outstanding, and shall not be subject to
               refund or rebate under any circumstances.

                        (v)      Subject to the provisions of paragraph 65 hereof, the Prepetition Agents
               and the other Prepetition Secured Parties shall be reimbursed, on a current basis, for all
               reasonable and documented out-of-pocket costs and expenses of the consultants, financial
               advisors and outside attorneys engaged by such parties, whether incurred prior to, on or
               after the Petition Date. For the avoidance of doubt, (a) nothing in this paragraph 12(c)(v)
               or this Interim Order shall be construed as limiting the obligation of the Debtors to pay the
               DIP Parties all fees, costs, and expenses provided for in the DIP Financing Agreements,
               including, without limitation, the First Facility Fee, the Additional Facility Fee, the Exit
               Fee, and the Store Closing Fees (described in Exhibit C to the DIP Credit Agreement), as
19-36300-cgm      Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                           Pg 12 of 50


               applicable, and (b) the Exit Fee shall not be paid until all Prepetition Secured Debt has been
               paid in full.

. (d)   Adequate Protection With Respect to Sales or Other Dispositions.

                        (i)     Until the payment in full of the Prepetition Secured Debt, the net proceeds
               (“Sale Proceeds”) of any disposition of Prepetition Collateral, other than with respect to
               the sale of inventory or other sales in the ordinary course of business, revenues generated
               from the Japanese licensing arrangements, and related operations (each such disposition a
               “Sale”), shall be promptly paid at closing on such Sale(s) (including if such Sale constitutes
               a DIP Maturity Event): first, to the Prepetition Agents to be applied to the Prepetition
               Secured Debt in accordance with the Prepetition Financing Documents to the extent
               outstanding; second, to the DIP Agent for application to the DIP Obligations in accordance
               with the terms of the DIP Credit Agreement, and after payment in full of the DIP
               Obligations, third, to the Debtors; provided, however, that any Sale Proceeds on account
               of the DIP Priority Collateral shall be promptly paid at closing of such sales to the DIP
               Agent to be applied to the DIP Obligations; provided, further, however, that, subject to
               entry of the Final Order, any Sale Proceeds remaining after satisfaction of the DIP
               Obligations and administrative expenses shall be shared as follows: 37.5% to the DIP
               Lenders and 62.5% to the Debtors, with the Debtors’ share subject to the first priority
               Adequate Protection Liens.
                        (ii)    The Debtors shall keep the Prepetition Agents (and the DIP Agent) fully
               informed of the Debtors’ efforts to consummate any Sale(s) and any other sales of equity
               interests and/or assets of the Debtors after the Petition Date, and without limiting the
               generality of the foregoing, the Debtors shall (A) promptly provide to the DIP Agent and
               Prepetition Agents copies of all offers for the purchase of any asset(s) and/or equity
               interests of any of the Debtors and copies of all bids from any liquidator(s), (B) provide,
               promptly upon written (including by e-mail) request of the DIP Agent or Prepetition
               Agents, and in any event no less frequently than weekly, status updates on the Debtors’
               efforts to consummate any Sale(s) and/or any other dispositions or capital/equity raises,
               and (C) promptly advise the DIP Agent and Prepetition Agents of any expressions of
               interest in any or all of the Debtors’ assets and/or equity interests.

                        (iii)    Subject in all respects to the rights and limitations set forth in Paragraphs
               39-43 hereof, in connection with any Sale(s) or other dispositions of any assets of the
               Debtors (outside of the ordinary course of business), the DIP Agent, DIP Lenders, and the
               Prepetition Secured Parties, respectively, may seek to credit bid, in accordance with the
               DIP Financing Agreements and/or the Prepetition Financing Documents (as applicable),
               some or all of their claims for their respective collateral (each a “Credit Bid”) pursuant to
               section 363(k) of the Bankruptcy Code. A Credit Bid may be applied only to reduce the
               cash consideration with respect to those assets in which the party submitting such Credit
               Bid holds a security interest. In all such instances, each of the DIP Agent, DIP Lenders,
               and Prepetition Secured Parties, respectively, shall be considered a “Qualified Bidder” with
               respect to its right to acquire all or any of the assets by Credit Bid, and, notwithstanding
               anything to the contrary contained herein, any credit bid by the DIP Agent and/or any DIP
               Lender shall provide for the payment in full of the Prepetition Secured Debt.

                 (e)    Access to Records; Reporting. In addition to, and without limiting, whatever
        rights to access the DIP Parties and Prepetition Secured Parties have under the DIP Financing
        Agreements and the Prepetition Financing Documents, as applicable, upon reasonable notice, at
19-36300-cgm     Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                          Pg 13 of 50


      reasonable times during normal business hours, the Debtors shall permit representatives, agents,
      and employees of the Prepetition Secured Parties and the DIP Parties: (i) to have access to and
      inspect the Debtors’ properties, (ii) to examine the Debtors’ books and records, (iii) to discuss the
      Debtors’ affairs, finances, and condition with the Debtors’ officers and financial advisors, and
      (iv) otherwise to have the full cooperation of the Debtors. In addition, the Debtors shall provide to
      the Prepetition Secured Parties all of the financial, collateral, and related reporting required under
      the DIP Financing Agreements as and when provided to the DIP Agent under the DIP Credit
      Agreement. In connection with the foregoing, during the Chapter 11 Cases, and until such time as
      the Prepetition Secured Debt shall have been paid in full, the Debtors shall cooperate fully with the
      Prepetition Secured Parties’ retained financial advisor, Berkeley Research Group and any financial
      advisor engaged by the DIP Agent. Notwithstanding anything to the contrary herein, none of the
      Loan Parties will be required to disclose information or provide access to the Prepetition Secured
      Parties or the DIP Agent (or any agent or representative thereof) where such disclosure or access
      is prohibited by applicable law or is subject to attorney-client or similar privilege, constitutes
      attorney work product, or implicates conflicts matters.

               (f)     Pleadings to be Filed in the Chapter 11 Cases. Promptly, and at least two (2)
      calendar days prior to filing, the Debtors shall provide to the Prepetition Secured Parties and the
      DIP Parties copies of all material pleadings (including, without limitation, any proposed orders,
      motions and applications) and any other pleadings wherein such parties’ rights are impacted to be
      filed or entered in the Chapter 11 Cases and/or in any related proceedings, which pleadings shall
      be in form and substance reasonably acceptable to the Prepetition Secured Parties and the DIP
      Parties.

               (g)     Prepetition Indemnity Account. On the date that is 30 days after the entry of this
      Interim Order, the Debtors shall establish a segregated account in the control of the Prepetition
      ABL Agent (the “Prepetition Indemnity Account”), into which the sum of $250,000 of Cash
      Collateral shall be deposited as security for any amounts owing but not paid to the Prepetition
      Secured Parties and any reimbursement, indemnification, or similar continuing obligations of the
      Debtors in favor of the Prepetition Agents and the other Prepetition Secured Parties under the
      Prepetition Financing Documents, including without limitation, the provisions of Section 11.3 of
      the Prepetition Credit Agreement (the “Prepetition Indemnity Obligations”).

                        1)      Without limiting the generality of the foregoing, the funds in the
               Prepetition Indemnity Account shall secure all costs, expenses, and other amounts
               (including reasonable and documented attorneys’ fees) incurred by the Prepetition Agents
               and the other Prepetition Secured Parties in connection with or responding to (a) formal or
               informal inquiries and/or discovery requests, any adversary proceeding, cause of action,
               objection, claim, defense, or other challenge as contemplated in Paragraphs 39-43 hereof,
               or (b) any Challenge Proceeding against any one or more of the Prepetition Agent(s) and/or
               the other Prepetition Secured Parties related to the Prepetition Financing Documents, the
               Prepetition Liens, or the Prepetition Secured Debt, whether in the Chapter 11 Cases or
               independently in another forum, court, or venue; provided, that the relative interests of the
               Prepetition Agents and other Prepetition Secured Parties in the funds deposited in the
               Prepetition Indemnity Account on account of any Prepetition Indemnity Obligations shall
               be subject in all respects to the priority provisions set forth in the Prepetition Financing
               Documents.

                        2)     The Prepetition Indemnity Obligations shall be secured by a first-priority
               lien on the Prepetition Indemnity Account and the funds therein and by a Lien on the
               Prepetition Collateral.
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                            Pg 14 of 50



                        3)     The Prepetition Agents and other Prepetition Secured Parties may apply
                amounts in the Prepetition Indemnity Account against the Prepetition Indemnity
                Obligations as and when they arise, without further consent from the Debtors, any
                Committee, or any other parties in interest and without further order of this Court.

                         4)      In addition to the establishment and maintenance of the Prepetition
                Indemnity Account, until the Challenge Period Termination Date (as defined below) the
                Prepetition Agents (for themselves and on behalf of the other Prepetition Secured Parties),
                shall retain and maintain the Prepetition Liens as security for the amount of any Prepetition
                Indemnity Obligations not capable of being satisfied from application of the funds on
                deposit in the Prepetition Indemnity Account; provided, that (i) any such indemnification
                claim(s) shall (i) be subject to the terms of the Prepetition Financing Documents, (ii) the
                rights of parties in interest with requisite standing to object to any such indemnification
                claim(s) are hereby reserved in accordance with Paragraphs 39-43 hereof, and (iii) the
                Court shall reserve jurisdiction to hear and determine any such disputed indemnification
                claim(s).

                         5)     Upon the occurrence of the Challenge Period Termination Date and
                indefeasible payment in full, in cash of the Prepetition Secured Debt, and provided that no
                Challenge Proceeding has been commenced or any such Challenge Proceeding has been
                resolved by a final order of the Court in favor of the affected Prepetition Agent(s) and/or
                Prepetition Secured Party(ies), as applicable, the Prepetition ABL Agent shall promptly
                return to the Debtors the remaining amount, if any, of the Prepetition Indemnity Account.

                         6)      For the avoidance of doubt, nothing contained in this Paragraph 12 shall
                relieve the Debtors of their obligation to timely reimburse the fees, costs and expenses of
                the Prepetition Agents and the other Prepetition Secured Parties pursuant to Paragraph 65
                hereof.

        13.     Nothing herein shall impair or modify the Prepetition Secured Parties’ respective rights

under section 507(b) of the Bankruptcy Code in the event that the Adequate Protection provided to the

Prepetition Secured Parties hereunder is insufficient to compensate for the Diminution in Value of their

interests in the Prepetition Collateral during the Chapter 11 Cases or any Successor Case(s); provided,

however, that (a) nothing herein shall impair the Debtors’ or any other party in interest’s right to seek to

contest any request for additional or different adequate protection, and (b) any section 507(b) claim granted

in the Chapter 11 Cases to any Prepetition Secured Party(ies) shall be (x) subject and subordinate to the

Carve Out and (y) senior in right to payment of all DIP Obligations (as defined below).

        14.     The Debtors’ authority to use Cash Collateral pursuant to the terms set forth in this Interim

Order shall terminate (the “Cash Collateral Termination Date”) upon the earliest to occur of any of the
19-36300-cgm      Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                           Pg 15 of 50


following (each, a “Cash Collateral Termination Event”):

                   a) the date that is 90 days from the Petition Date;

                   b) the date that is 30 days following the date of entry of the Interim Order if a Final
                      Order acceptable to the DIP Agent and the Prepetition Agents approving the use
                      of Cash Collateral and the DIP Facility has not been entered by the Court on or
                      prior to such date;

                   c) any failure of the Debtors to adhere to the Approved Budget, including any failure
                      to maintain Excess Availability at the levels required hereunder;

                   d) the acceleration of the DIP Obligations and/or the occurrence of a DIP Order Event
                      of Default (defined below) in accordance with the DIP Financing Agreements or
                      the commencement of the Remedies Notice Period;

                   e) the consummation of a sale of all or substantially all of the Debtors’ assets;

                   f) any stay, reversal, vacatur, rescission or other modification of the terms of this
                      Interim Order not consented to by the Prepetition Agents;

                   g) the failure of the Debtors to provide all financial reports as well as any budget
                      variance report required under the DIP Financing Agreements;

                   h) the dismissal of any of the Chapter 11 Cases, the conversion of any Chapter 11
                      Case to a case under chapter 7 of the Bankruptcy Code, or the appointment of a
                      chapter 11 trustee with expanded powers in any of the Chapter 11 Cases;

                   i)   the failure of the Debtors to comply with any of the budget covenants or Milestones
                        as set forth in the DIP Financing Agreements;

                   j)   the substantial consummation of a plan of reorganization filed in the Chapter 11
                        Cases that is confirmed pursuant to an order (in form and substance acceptable to
                        the Prepetition Secured Parties) of the Court;

                   k) failure of the Debtors to file a motion or other pleading (in form and substance
                      acceptable to the Prepetition Secured Parties) by August 8, 2019, seeking payment
                      in full, in cash, of the Prepetition Secured Debt, together with a commitment letter
                      from the DIP Parties (the “Prepetition Secured Debt Refinancing”);

                   l)   no order (in form and substance acceptable to the Prepetition Secured Parties) shall
                        have been entered by the Court by 11:59 p.m. on August 14, 2019, authorizing and
                        approving the Prepetition Secured Debt Refinancing; or

                   m) the Prepetition Secured Debt Refinancing shall not have been consummated by
                      11:59 p.m. on August 15, 2019.

       15.     Immediately upon the occurrence of the Cash Collateral Termination Date,

notwithstanding any automatic stay otherwise applicable to the Prepetition Secured Parties pursuant to
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54               Main Document
                                             Pg 16 of 50


section 362 of the Bankruptcy Code, and without any application, motion, or notice to, hearing before, or

order from the Court, but subject to the terms of this Interim Order, the Prepetition Secured Parties or the

DIP Parties may exercise their rights and remedies in accordance with this Interim Order and the Prepetition

Financing Documents five (5) days (the “Remedies Notice Period”) following delivery of written notice (a

“Remedies Notice”) of such occurrence, in each case such Remedies Notice being given to each of (i) the

Debtors, (ii) counsel to the Debtors, (iii) counsel to the Prepetition Secured Parties, (iv) counsel for any

Committee, (v) counsel to the DIP Agent, and (vi) the U.S. Trustee; provided, however, that no Remedies

Notice or Remedies Notice Period shall apply to any of the Cash Collateral Termination Events in clauses

(k)-(m) of paragraph 14 of this Order and use of Cash Collateral shall terminate automatically, without any

notice, application, motion, hearing before, or order from, the Court, upon the occurrence of any of the

Cash Collateral Termination Events in clauses (k)-(m) of paragraph 14 of this Order. Subject in all respects

to paragraph 16 hereof, in addition to providing notice of an intention to exercise remedies as provided

herein, a Remedies Notice may also advise the Debtors that any further use of Cash Collateral will be made

in the sole discretion of the Prepetition Secured Parties.

        16.      Upon the service of a Remedies Notice:

                 (a)    the Debtors shall continue to deliver and cause the delivery of the proceeds of the
        Prepetition Collateral to the Prepetition Agents as provided in this Interim Order and in the DIP
        Financing Agreements;

                (b)      the Prepetition Secured Parties and the DIP Agent shall continue to apply such
        proceeds in accordance with the provisions of this Interim Order, the DIP Financing Agreements,
        and the Prepetition Financing Documents, as applicable; and

                 (c)     the Debtors shall have no right to use any of such proceeds, nor any other Cash
        Collateral, other than towards the satisfaction of the DIP Obligations, the Prepetition Secured Debt
        of the Prepetition Secured Parties, and the Carve Out, as provided in the DIP Financing Agreements
        and this Interim Order; provided, however, that during the Remedies Notice Period the Debtors
        may use Cash Collateral solely to meet accrued and unpaid payroll obligations (other than
        severance) and trust fund obligations strictly in accordance with the Approved Budget.

        17.      Following the giving of a Remedies Notice, the Debtors and any Committee appointed in

the Chapter 11 Cases, if any, shall be entitled to an emergency hearing before this Court, with any such

hearing to be held on not less than two (2) business days’ notice to the Committee, the DIP Agent, and the
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                             Pg 17 of 50


Prepetition Secured Parties; provided, that if a hearing to consider any relief in connection with the delivery

of a Remedies Notice or continued use of Cash Collateral is requested to be heard within such Remedies

Notice Period but is scheduled for a later date by the Court, the Remedies Notice Period shall be

automatically extended to the date of such hearing. If (x) the Debtors or any such Committee do not contest

the occurrence of a Cash Collateral Termination Event and/or the right of the Prepetition Secured Parties

or the DIP Parties to exercise their remedies, or (y) the Debtors or any such Committee do timely contest

the occurrence of a Cash Collateral Termination Event and/or the right of the Prepetition Secured Parties

or the DIP Parties to exercise their remedies, and unless this Court, after notice and hearing prior to the

expiry of the Remedies Notice Period stays the enforcement thereof, the automatic stay, solely as to the

Prepetition Secured Parties, shall automatically terminate at the end of the Remedies Notice Period.

        18.      Subject to the provisions of Paragraph 17 above, upon the expiration of the Remedies

Notice Period, the Prepetition Secured Parties are authorized to exercise their remedies and proceed under

or pursuant to the Prepetition Financing Documents; except that with respect to any of the Debtors’

leasehold locations, the Prepetition Secured Parties can only enter upon a leased premises following the

Cash Collateral Termination Date in accordance with (i) a separate written agreement by and between the

Prepetition ABL Agent and any applicable landlord, (ii) pre-existing rights of the Prepetition Secured

Parties and any applicable landlord under applicable non-bankruptcy law, (iii) consent of the applicable

landlord, or (iv) entry of an order of this Court obtained by motion of the Prepetition Secured Party on such

notice to the landlord, the DIP Agent, the Debtors, any Committee, and the U.S. Trustee as shall be required

by this Court.

        19.      Nothing included herein shall prejudice, impair or otherwise affect Prepetition Secured

Parties’ rights to seek any other or supplemental relief from the Court in respect of the Debtors.

                                V.      Authorization for the DIP Facility

A.      Findings Regarding the DIP Financing.

        20.      Good Cause. Good cause has been shown for immediate entry of this Interim Order.
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                            Pg 18 of 50


        21.     Need for Post-Petition Financing. An immediate need exists for the Debtors to obtain funds

from the DIP Facility in order to continue operations and to administer and preserve the value of their

estates for the benefit of their various stakeholders. The ability of the Debtors to finance their operations,

to preserve and maintain the value of the Debtors’ assets, and to maximize a return for all creditors requires

the availability of working capital from the DIP Facility and the use of Cash Collateral (in each case in the

manner and in the amounts provided herein and in the Approved Budget (including any permitted

variances), in the DIP Credit Agreement, and this Interim Order), the absence of which would immediately

and irreparably harm the Debtors, their estates and their stakeholders.

        22.     No Credit Available on More Favorable Terms. As set forth in the DIP Motion, the Debtors

have been unable to obtain any of the following:

               (1)      unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an
        administrative expense;

                (2)      credit for money borrowed with priority over any or all administrative expenses of
        the kind specified in sections 503(b) or 507(b) of the Bankruptcy Code;

                 (3)     credit for money borrowed secured solely by a Lien on property of the estate that
        is not otherwise subject to a Lien; or

                 (4)      credit for money borrowed secured by a junior Lien on property of the estate which
        is subject to a Lien;

in each case, on more favorable terms and conditions than those provided in the DIP Credit Agreement and

this Interim Order. The Debtors are unable to obtain credit from the DIP Lenders without granting to the

DIP Agent and the DIP Lenders the DIP Protections (as defined below).

        23.     Business Judgment; Good Faith Pursuant to Section 364(e) of the Bankruptcy Code. The

extension of credit under the DIP Facility, the DIP Credit Agreement, and the other DIP Financing

Agreements, and the fees paid and to be paid thereunder (i) are fair, reasonable, and the best available under

the circumstances, (ii) reflect the Debtors’ exercise of prudent business judgment consistent with their

fiduciary duties, and (iii) are supported by reasonably equivalent value and consideration. The DIP Facility

was negotiated in good faith and at arms’ length between the Debtors, the DIP Agent, the DIP Lenders, and

the Prepetition Secured Parties, and the proceeds to be extended under the DIP Facility will be so extended
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                             Pg 19 of 50


in good faith and used for valid business purposes and uses, as a consequence of which the DIP Agent, the

DIP Lenders, and the Prepetition Secured Parties are each entitled to the protections and benefits of sections

363(m) and 364(e) of the Bankruptcy Code.

        24.      Sections 506(c). As a further condition of the DIP Facility and any obligation of the DIP

Lenders to make credit extensions pursuant to the DIP Credit Agreement, and in consideration of the

Prepetition Agents’ and Prepetition Secured Parties’ consent to the use of their Prepetition Collateral,

including Cash Collateral, upon entry of the Final Order, the Debtors (and any successors thereto or any

representatives thereof, including any trustees appointed in the Chapter 11 Cases or any Successor Case)

shall be deemed to have waived any rights or benefits of section 506(c) of the Bankruptcy Code with respect

to the DIP Agent, the DIP Lenders, the Prepetition Agents, the Prepetition Secured Parties, the Prepetition

Collateral, and the DIP Collateral.

        25.      Relief Essential; Best Interest. The relief requested in the DIP Motion (and as provided in

this Interim Order) is necessary, essential and appropriate for the continued operation of the Debtors’

business, the management and preservation of the Debtors’ assets during the Interim Period, and to avoid

immediate and irreparable harm. It is in the best interest of the Debtors’ estates that the Debtors be allowed

to establish the DIP Facility contemplated by the DIP Credit Agreement and the other DIP Financing

Agreements. The Debtors have demonstrated good and sufficient cause for the relief granted herein.

B.      Approval of Entry into the DIP Financing Agreements

        26.      The Debtors are expressly and immediately authorized and empowered to execute and

deliver the DIP Financing Agreements and to incur and to perform the DIP Obligations in accordance with,

and subject to, the terms of this Interim Order and the DIP Financing Agreements, and to execute and

deliver all instruments, certificates, agreements, and documents that may be required or necessary for the

performance by the Debtors under the DIP Facility and the creation and perfection of the DIP Liens

described in and provided for by this Interim Order and the DIP Financing Agreements. In furtherance of

the foregoing, the Debtors are hereby authorized to do and perform all acts, pay the principal, interest, fees,

expenses, and other amounts described in the DIP Credit Agreement and all other DIP Financing
19-36300-cgm          Doc 49   Filed 08/07/19 Entered 08/07/19 08:39:54               Main Document
                                            Pg 20 of 50


Agreements as such become due, including, without limitation, the “Closing Fee” and “Exit Fee” (each as

defined in the DIP Financing Agreements), and, subject to the provisions of Paragraph 65 hereof, the DIP

Agent’s and DIP Lenders’ reasonable attorneys’, financial advisors’, consultants’, and accountants’ fees

and disbursements as provided for in the DIP Credit Agreement, which amounts shall not otherwise be

subject to approval of this Court.

        27.     In order to enable them to continue to operate their businesses during the Interim Period,

and subject to the terms and conditions of this Interim Order, the DIP Credit Agreement, the other DIP

Financing Agreements, including the Approved Budget (subject to any variances thereto permitted under

the terms and conditions of the DIP Financing Agreements and this Interim Order), during the Interim

Period the Debtors are hereby authorized under the DIP Facility to borrow an amount up to $75 million in

accordance with the terms and conditions of the DIP Credit Agreement.

        28.     The advances under the DIP Facility shall be used in each case in a manner consistent with

the terms and conditions of the DIP Financing Agreements, and in accordance with and as may be limited

by the Approved Budget (subject to any variances thereto permitted under the terms and conditions of the

DIP Financing Agreements and this Interim Order), solely as follows:

                (a)     to pay fees, costs, and expenses as provided in the DIP Financing Agreements,
        including amounts incurred in connection with the preparation, negotiation, execution, and delivery
        of the DIP Credit Agreement and the other DIP Financing Agreements;

                (b)     for general operating and working capital purposes, for the payment of transaction
        expenses, for the payment of fees, expenses, and costs incurred in connection with the Chapter 11
        Cases, and other proper corporate purposes of the Debtors not otherwise prohibited by the terms
        hereof for working capital, and other lawful corporate purposes of the Debtors;

               (c)       for making payments in respect of Adequate Protection and other payments as
        provided in this Interim Order;

                (d)      to repay $50 million of the Prepetition ABL Debt as provided herein;

                (e)      to fund the Prepetition Indemnity Account; and

                (f)      to fund the Carve Out.

        29.     Pursuant to sections 361, 362, 364(c)(2), and 364(c)(3) of the Bankruptcy Code, and

subject to the limitations set forth below, effective immediately upon the entry of this Interim Order the
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                             Pg 21 of 50


DIP Agent is hereby granted the DIP Liens (which Liens are subject to the Adequate Protection Liens, the

Prepetition Liens, any Permitted Prior Liens, and the Carve Out) for the ratable benefit of itself and the DIP

Lenders, which DIP Liens constitute continuing, valid, binding, enforceable, non-avoidable, and

automatically perfected post-petition security interests and liens, and except as otherwise expressly

provided in this Interim Order, upon and to all of the following (collectively, the “DIP Collateral”): Liens

with the priorities set forth in 11 U.S.C. § 364(c)(2) and (c)(3) on all “property of the estate” as defined in

section 541 of the Bankruptcy Code (including tangible and intangible assets and equity interests of the

Borrowers (and any guarantors), including all assets constituting Prepetition Collateral), subject only to

Liens (including any Adequate Protection Liens) granted in favor of the Prepetition Agents (for the benefit

of the Prepetition Secured Parties), any Prior Permitted Liens, and the Carve-Out. The DIP Collateral shall

exclude (a) leases not subject to a mortgage in favor of the Prepetition ABL Agent as of the Petition Date

(the “Unencumbered Leases”), (b) payroll, withholding tax and other fiduciary accounts and all amounts

on deposit therein (in each case limited as provided in the Prepetition Financing Documents), and (c) claims

under chapter 5 of the Bankruptcy Code (“Avoidance Actions”), but shall include, subject to entry of a

Final Order, proceeds of both the Unencumbered Leases and Avoidance Actions.

        30.      From and after the Petition Date, the Debtors shall use the proceeds of the extensions of

credit under the DIP Facility only for the purposes specifically set forth in the DIP Financing Agreements

and this Interim Order, in compliance with and as limited by the Approved Budget (subject to any variances

thereto permitted under the terms and conditions of the DIP Financing Agreements and this Interim Order).

The Approved Budget, and any modification to, or amendment or update thereof, shall be approved by, and

in form and substance satisfactory to, the Prepetition Secured Parties and the DIP Agent, each in their sole

discretion. The Approved Budget shall be updated, modified, or supplemented by the Debtors from time

to time in accordance with the DIP Credit Agreement (provided that any update, modification or supplement

shall be approved in writing by, and shall be in form and substance satisfactory to the Prepetition Agents

and the DIP Agent, each in their sole discretion), and no such updated, modified or supplemented budget

shall be effective until so approved and once approved shall be deemed the “Approved Budget”. Each
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                             Pg 22 of 50


budget delivered to the Prepetition Agents and the DIP Agent shall be accompanied by such supporting

documentation as reasonably requested by the Prepetition Agents and the DIP Agent and shall be prepared

in good faith based upon assumptions the Debtors believe to be reasonable. A copy of any Approved

Budget shall be delivered to counsel for a Committee (if appointed) and the U.S. Trustee after (or if) it has

been approved by each of the Prepetition Agents and the DIP Agent.

        31.      Subject and subordinate first to the Carve Out and then to the Adequate Protection

Superpriority Claims, all DIP Obligations shall be an allowed superpriority administrative expense claim

(the “DIP Superpriority Claim” and, together with the DIP Liens, collectively, the “DIP Protections”) with

priority in the Chapter 11 Cases and any Successor Case(s) under sections 364(c)(1), 503(b), and 507(b) of

the Bankruptcy Code and otherwise over all administrative expense claims and unsecured claims against

the Debtors and their estates, now existing or hereafter arising, of any kind or nature whatsoever including,

without limitation, administrative expenses of the kinds specified in, arising, or ordered pursuant to sections

105, 326, 328, 330, 331, 365, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114 of the

Bankruptcy Code, and, upon entry of the Final Order, sections 506(c) and 552(b) of the Bankruptcy Code,

whether or not such expenses or claims may become secured by a judgment Lien or other non-consensual

Lien, levy, or attachment.

        32.      Other than the Carve Out and the Adequate Protection granted to the Prepetition Secured

Parties hereunder, no costs or expenses of administration, including, without limitation, professional fees

allowed and payable under sections 328, 330, and 331 of the Bankruptcy Code, or otherwise, that have been

or may be incurred in the Chapter 11 Cases, or in any Successor Case, and no priority claims (other than

the Adequate Protection Superpriority Claims) are, or will be, senior to, prior to, or on a parity with the DIP

Protections or the DIP Obligations or with any other claims of the DIP Agent and/or DIP Lenders arising

hereunder.

        33.      This Interim Order shall be sufficient and conclusive evidence of the validity, perfection,

and priority of the DIP Liens and the Adequate Protection Liens without the necessity of filing or recording

any financing statement, deed of trust, mortgage, security agreement, notice of Lien or other instrument or
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                             Pg 23 of 50


document that may otherwise be required under the law of any jurisdiction or the taking of any other action

(including, for the avoidance of doubt, entering into any deposit account control agreement or securities

account control agreement) to validate or perfect the DIP Liens and the Adequate Protection Liens or to

entitle the DIP Liens and the Adequate Protection Liens to the priorities granted herein.

        34.      Notwithstanding the foregoing, the DIP Parties and/or the Prepetition Secured Parties may,

in their respective discretion, file such financing statements, deeds of trust, mortgages, security agreements,

notices of Liens, and other similar instruments and documents to evidence, confirm, validate, or perfect, or

to ensure the contemplated priority of, the DIP Liens and/or the Adequate Protection Liens granted pursuant

hereto, and are hereby granted relief from the automatic stay of section 362 of the Bankruptcy Code in order

to do so, and all such financing statements, deeds of trust, mortgages, security agreements, notices of Liens,

and other similar instruments and documents shall be deemed to have been filed or recorded at the time and

on the date of the commencement of the Chapter 11 Cases.

        35.      The Debtors shall execute and deliver to the DIP Agent and each Prepetition Secured Party,

as applicable, all such financing statements, deeds of trust, mortgages, security agreements, notices of

Liens, and other similar instruments and documents as the DIP Agent and/or the applicable Prepetition

Secured Party may reasonably request to evidence, confirm, validate, or perfect, or to ensure the

contemplated priority of, the DIP Liens and/or the Adequate Protection Liens granted pursuant hereto.

        36.      The DIP Parties and the Prepetition Secured Parties, in their respective discretion, may file

a photocopy of the entered, docketed version of this Interim Order as a financing statement with any

recording office designated to file financing statements or with any registry of deeds or similar office in

any jurisdiction in which any of the Debtors has real or personal property, and in such event, the subject

filing or recording office shall be authorized to file or record such copy of this Interim Order. The

prepetition mortgages granted in favor of the Prepetition ABL Agent shall remain in full force and effect

in accordance with its/their terms as if the same were executed and delivered under this Interim Order and

thereafter recorded with any registry of deeds or similar office in any jurisdiction in which any of the

Debtors has real or personal property, and each such mortgage (or any mortgage granted to the DIP Agent
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                            Pg 24 of 50


in respect of the DIP Facility, regardless of whether the same is recorded with any applicable registry of

deeds or similar office in any jurisdiction in which any of the Debtors has real or personal property) shall

serve as evidence of validity, perfection and contemplated priority of the DIP Liens and/or the Adequate

Protection Liens granted pursuant hereto.

        37.     The DIP Agent shall, in addition to the rights granted to it under the DIP Financing

Agreements, be deemed to be have co-equal rights with the Prepetition Agents and succeed to the rights of

the Prepetition Agents with respect to all third-party notifications in connection with the Prepetition

Financing Documents, all prepetition collateral access agreements, and all other agreements with third

parties (including any agreement with a customs broker, freight forwarder, or credit card processor) relating

to, or waiving claims against, any Prepetition Collateral, including, without limitation, each collateral

access agreement duly executed and delivered by any landlord of any Debtor and including, for the

avoidance of doubt, all deposit account control agreements, securities account control agreements, and

credit card agreements.

        38.     The automatic stay imposed under section 362(a) of the Bankruptcy Code is hereby

modified as necessary to:

                 (a)      permit the Debtors to grant the DIP Liens and the Adequate Protection Liens, and
        to incur all liabilities and obligations to the DIP Agent and DIP Lenders under the DIP Financing
        Agreements, the DIP Facility, and this Interim Order; and

                (b)    authorize the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties to
        retain and apply payments hereunder as provided by the DIP Financing Agreements and this
        Interim Order.

C.      Reservation of Certain Third-Party Rights and Bar of Challenges and Claims

        39.     Nothing in this Interim Order, the Prepetition Financing Documents, the DIP Credit

Agreement, or the other DIP Financing Agreements shall prejudice whatever rights any Committee or any

other party-in-interest (other than the Debtors) with requisite standing that has been sought and granted by

this Court, as applicable, may have to bring an adversary proceeding, cause of action, objection, claim,

defense, or other challenge against any one or more of the Prepetition Secured Parties, the Prepetition

Secured Debt and/or the Prepetition Liens (collectively, a “Challenge Proceeding”), including, but not
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                   Main Document
                                             Pg 25 of 50


limited to, any of the following:

                 (a)     in the case of the Prepetition Secured Parties, an objection to or challenge of the
        Debtors’ Stipulations set forth in Paragraphs III.6.(1) through (9), including (i) the validity, extent,
        perfection, or priority of the security interests and Prepetition Liens of the Prepetition Agents in
        and to the Prepetition Collateral, or (ii) the validity, allowability, priority, status, or amount of the
        Prepetition Secured Debt; or

                 (b)     a suit against any one or more of the Prepetition Secured Parties in connection with
        or related to the Prepetition Secured Debt and/or the Prepetition Liens, or the actions or inactions
        of the such Prepetition Secured Party(ies) arising out of or related to such Prepetition Secured Debt
        and/or Prepetition Liens;

provided, however, that any Committee or any other party-in-interest with requisite standing that has been

sought and granted by this Court, as applicable, must commence a Challenge Proceeding asserting such

objection or challenge, including, without limitation, any claim against any one or more of the Prepetition

Agents and/or other Prepetition Secured Parties, as applicable, in the nature of a claim, cause of action,

setoff, counterclaim, or defense in respect of the Prepetition Secured Debt and/or the Prepetition Liens

(including, but not limited to, those under sections 506, 544, 547, 548, 549, 550, and/or 552 of the

Bankruptcy Code), by the later of (x) for any Committee, sixty (60) days from the date of entry of the Final

Order, or (y) for any party-in-interest other than an official Committee, seventy-five (75) days from the

Petition Date (collectively, (x) and (y) shall be referred to as the “Challenge Period”; and as of 12:01 a.m.

(Prevailing Eastern Time) on the date that is the next calendar day after the termination of the Challenge

Period, in the event that no Challenge Proceeding has been commenced during the Challenge Period, such

date shall be the “Challenge Period Termination Date”). The failure of any Committee or other third party

who desires to investigate either (i) the validity, extent, perfection, or priority of the security interests and

Prepetition Liens in and to the Prepetition Collateral, or (ii) the validity, allowability, priority, status, or

amount of the Prepetition Secured Debt, to make a formal written request to the affected Prepetition Secured

Parties for information validating such Prepetition Secured Debt and/or Prepetition Liens on or before the

date that is ten (10) calendar days prior to the expiration of the Challenge Period shall operate as a bar to

any motion, application or other request by such party(ies) for an extension of the Challenge Period.
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                   Main Document
                                             Pg 26 of 50


        40.      Not less than five (5) business days prior to filing a motion seeking standing (a “Challenge

Standing Motion”) to commence a Challenge Proceeding, a Committee or other third party, as the context

makes applicable, shall inform the affected Prepetition Agent(s) and/or other Prepetition Secured Party(ies),

in writing, of its intent to file such standing motion (such writing shall contain a reasonably detailed

statement of the claims proposed to be asserted in such Challenge Proceeding and the legal/other bases

supporting such claim(s) in the event standing were to be granted by the Court (“Challenge Statement”)).

The parties shall thereafter meet and confer for purposes of attempting to resolve any issues/claims asserted

in the Challenge Statement. In the event a third party, including any Committee, thereafter files a Challenge

Standing Motion seeking standing to commence a Challenge Proceeding in accordance with the terms of

this Interim Order, any such Challenge Standing Motion shall, at a minimum, include a copy of any

proposed objection or adversary complaint containing a detailed description of the claims and causes of

action such party proposes to pursue. The Challenge Period shall be tolled for a period not to exceed thirty

(30) days upon the filing of a Challenge Standing Motion (the “Tolling Period”) by an interested party

(including any Committee) seeking standing to commence a Challenge Proceeding in accordance with the

terms of this Interim Order); provided, that any such tolling shall be applicable solely to the party that files

the subject Challenge Standing Motion and solely as to the Challenge Proceedings for which standing is

sought (as set forth in such Challenge Standing Motion); and provided, further, that, unless otherwise

ordered by the Court, the granting of any Challenge Standing Motion shall not extend the Challenge Period

beyond expiration of the Tolling Period. The Challenge Period Termination Date may occur as to some,

but not all, of the Prepetition Agents and/or other Prepetition Secured Parties if a Challenge Proceeding is

brought against one or more but not all of the Prepetition Agents and/or other Prepetition Secured Parties.

        41.      For the avoidance of doubt, in the event any one or more of the Chapter 11 Cases is

converted to a case under Chapter 7, or if a Chapter 11 trustee is appointed prior to expiration of the

Challenge Period, then in either such event and solely as applies to any such trustee the Challenge Period

shall not expire until sixty (60) days after such trustee’s appointment. In the event that the Committee or

any other party in interest with requisite standing, as applicable, has commenced a Challenge Proceeding
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                            Pg 27 of 50


prior to the conversion to Chapter 7 or appointment of a Chapter 11 trustee, the trustee shall be entitled to

assume the prosecution of any pending Challenge Proceeding. In either event, until the later of the

expiration of the Challenge Period without commencement of a Challenge Proceeding or the entry of a

final, non-appealable order or judgment on account of any Challenge Proceeding commenced within the

Challenge Period, such trustee shall not be bound by the Debtors’ Stipulations in this Interim Order.

        42.     Upon the Challenge Period Termination Date with respect to one or more or all of the

Prepetition Secured Parties, any and all such challenges, claims, and/or objections by any party (including,

without limitation, any Committee, any chapter 11 or chapter 7 trustee appointed herein or in any Successor

Case, and any other party-in-interest) shall be deemed to be forever waived and barred with respect to the

Prepetition Agents and other Prepetition Secured Parties, as applicable, and the Prepetition Secured Debt

and Prepetition Liens as to one or more or all of the Prepetition Agents and/or other Prepetition Secured

Parties, as the case may be, shall be deemed to be an allowed fully secured claim within the meaning of

section 506 of the Bankruptcy Code for all purposes in connection with the Chapter 11 Cases and the

Debtors’ Stipulations as to one or more or all of the Prepetition Agents and/or other Prepetition Secured

Parties, as the case may be, shall be binding on all creditors, interest holders, and parties-in-interest,

including any Committee.

        43.     To the extent any such Challenge Proceeding is commenced, or any claim is asserted

against any one or more of the Prepetition Agents and/or other Prepetition Secured Parties, the affected

Prepetition Secured Parties, or any of them, as the case may be, shall be entitled to include the costs and

expenses, including, but not limited to, reasonable and documented attorneys’ fees and disbursements,

incurred in responding to any inquiry, producing documents, and/or witnesses in response to formal or

informal discovery requests, or otherwise defending the objection or complaint, as part of the prepetition

claims and Liens of such Prepetition Secured Party(ies) to the extent permitted pursuant to the applicable

Prepetition Financing Documents. To the extent any such inquiry or discovery is undertaken or any such

objection or complaint is filed (or as part of any agreed upon resolution thereof), the affected Prepetition

Secured Party(ies), or any of them, as the case may be, shall be entitled to include such costs and expenses,
19-36300-cgm        Doc 49       Filed 08/07/19 Entered 08/07/19 08:39:54                     Main Document
                                              Pg 28 of 50


including, but not limited to, reasonable and documented attorneys’ fees incurred in responding to the

inquiry or discovery or in defending the objection or complaint, as part of such party’s prepetition claim

which shall be reimbursed by the Debtors, including (x) each month as provided for in Paragraph 65, below

and (y) where applicable, out of the Prepetition Indemnity Account, and as part of the Adequate Protection

Superpriority Claims. In addition to any other provisions in this Interim Order, the Prepetition Indemnity

Account shall be maintained until the final resolution of all such objections or claims against the affected

Prepetition Secured Party(ies). The Debtors shall remain liable to the Prepetition Secured Parties, or any

of them, as the case may be, for all unpaid Prepetition Indemnity Obligations to the extent that the funds in

the Prepetition Indemnity Account are insufficient to satisfy the Prepetition Indemnity Obligations in full.

        44.      Notwithstanding anything to the contrary contained in this Interim Order, in the event there

is a timely and successful Challenge Proceeding by any party in interest in accordance with the terms hereof,

this Court may fashion an appropriate remedy as applicable to the payment of any adequate protection or

Prepetition Secured Debt consisting of an unsecured claim or other claim or amount not allowable under

section 502 of the Bankruptcy Code.

D.      Carve Out and Payment of Professionals

        45.      Carve Out. As used in this Interim Order, the “Carve Out” means the sum of (i) all fees

required to be paid to the Clerk of the Court and to the Office of the United States Trustee under section

1930(a) of title 28 of the United States Code plus interest at the statutory rate (without regard to the notice

set forth in (iii) below); (ii) all reasonable fees and expenses up to $50,000 incurred by a trustee under

section 726(b) of the Bankruptcy Code (without regard to the notice set forth in (iii) below); (iii) to the

extent allowed at any time, whether by interim order, procedural order, or otherwise, all unpaid fees and

expenses (exclusive of any fee which becomes due and payable upon consummation of a transaction) (the

“Allowed Professional Fees”) 2 incurred by persons or firms retained by the Debtors pursuant to section



2
         Any fee that is or will become due and payable upon the consummation of a transaction shall be payable
solely from the proceeds received by the Debtors resulting from such transaction, free and clear of the liens of the
Prepetition Agents, the Prepetition Secured Parties, the DIP Agent and the DIP Lenders.
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                            Pg 29 of 50


327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) at any time before or on the first

business day following delivery by the Prepetition Secured Parties and/or the DIP Agent or Prepetition

ABL Agent, as applicable, of a Carve Out Trigger Notice (as defined below), whether allowed by the Court

prior to or after delivery of a Carve Out Trigger Notice; (iv) to the extent allowed at any time, whether by

interim order, procedural order, or otherwise, all Allowed Professional Fees incurred by persons or firms

retained by the Committee (the “Committee Professionals” and, together with the Debtor Professionals, the

“Professional Persons”) up to and as limited by the aggregate Approved Budget amounts for each

Committee Professional or category of Committee Professional through the date of service of said Carve

Out Trigger Notice (including partial amounts for any Carve Out Trigger Notice given other than at the end

of a week, and after giving effect to (x) any payments made to Committee Professionals under the Approved

Budget pursuant orders of the Court, and (y) all carryforwards and carrybacks from prior or subsequent

favorable budget variances), and (v) Allowed Professional Fees of Professional Persons in an aggregate

amount not to exceed $500,000 incurred after the first business day following delivery by the Prepetition

Secured Parties and/or the DIP Agent or Prepetition ABL Agent, as applicable of the Carve Out Trigger

Notice, to the extent allowed at any time, whether by interim order, procedural order, or otherwise (the

amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the

foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or other electronic

means) to the Debtors, their lead restructuring counsel, the U.S. Trustee, and counsel to the Creditors’

Committee either by (i) the DIP Agent, which notice may be delivered following the occurrence and during

the continuation of an Event of Default and acceleration of the DIP Obligations under the DIP Facility, or

(ii) the Prepetition ABL Agent which notice may be delivered following the occurrence and during the

continuation of a Cash Collateral Termination Event in each case stating that the Post-Carve Out Trigger

Notice Cap has been invoked.

        46.     Fee Estimates. Not later than 7:00 p.m. New York time on the third business day of each

week starting with the first full calendar week following the entry of this Interim Order, each Professional

Person shall deliver to the Debtors a statement setting forth a good-faith estimate of the amount of fees and
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                Main Document
                                            Pg 30 of 50


expenses (collectively, “Estimated Fees and Expenses”) incurred during the preceding week by such

Professional Person (through Saturday of such week, the “Calculation Date”), along with a good-faith

estimate of the cumulative total amount of unreimbursed fees and expenses incurred through the applicable

Calculation Date and a statement of the amount of such fees and expenses that have been paid to date by

the Debtors (each such statement, a “Weekly Statement”); provided, that within one business day of the

occurrence of the Termination Declaration Date (as defined below), each Professional Person shall deliver

one additional statement (the “Final Statement”) setting forth a good-faith estimate of the amount of fees

and expenses incurred during the period commencing on the calendar day after the most recent Calculation

Date for which a Weekly Statement has been delivered and concluding on the Termination Declaration

Date. If any Professional Person fails to deliver a Weekly Statement within three calendar days after such

Weekly Statement is due, such Professional Person’s entitlement (if any) to any funds in the Carve Out

Reserves (as defined below) with respect to the aggregate unpaid amount of Allowed Professional Fees for

the applicable period(s) for which such Professional Person failed to deliver a Weekly Statement covering

such period shall be limited to the aggregate unpaid amount of Allowed Professional Fees included in the

Approved Budget for such period for such Professional Person; provided, that such Professional Person

shall be entitled to be paid any unpaid amount of Allowed Professional Fees in excess of Allowed

Professional Fees included in the Approved Budget for such period for such Professional Person from a

reserve to be funded by the Debtors from all cash on hand as of such date and any available cash thereafter

held by any Debtor. The Debtors shall at all times fund and maintain in a segregated account (the “Funded

Reserve Account”) in trust for the benefit of Professional Persons in an amount (the “Funded Reserve

Amount”) equal to the sum of (i) the greater of (x) the aggregate unpaid amount of Estimated Fees and

Expenses included in all Weekly Statements timely received by the Debtors, and (y) the aggregate amount

of Allowed Professional Fees contemplated to be unpaid in the Approved Budget at the applicable time,

plus (ii) the Post-Carve Out Trigger Notice Cap, plus (iii) the amounts contemplated under paragraph

45(a)(i) and 45(a)(ii) above, plus (iv) an amount equal to the amount of Allowed Professional Fees set forth

in the Approved Budget for the then current week occurring after the most recent Calculation Date and the
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                            Pg 31 of 50


two weeks succeeding such current week. Any and all amounts in the Funded Reserve Account shall not

be subject to any cash sweep and/or foreclosure provisions in the Prepetition Financing Documents or DIP

Financing Agreements and neither the Prepetition Secured Parties nor the DIP Lenders shall be entitled to

sweep or foreclose on such amounts notwithstanding any provision to the contrary in the Prepetition

Financing Documents or DIP Financing Agreements. Not later than 7:00 p.m. New York time on the fourth

business day of each week starting with the first full calendar week following the entry of this Interim

Order, the Debtors shall deliver to the DIP Parties and the Prepetition Secured Parties a report setting forth

the Funded Reserve Amount as of such time. Prior to the delivery of the first report setting forth the Carve-

Out Reserve Amount, the Debtors shall calculate the Funded Reserve Amount by reference to the Approved

Budget for subsection (i) of the Funded Reserve Amount. The information supplied by Professional

Persons pursuant to this paragraph shall be used to determine whether there is compliance with Section

16(T) of the DIP Credit Agreement. Once the Funded Reserve Amount is funded into the Funded Reserve

Account, neither the Prepetition Secured Parties nor the DIP Lenders shall have any further obligations

with respect to the payments to Professional Persons relating to such amounts, and Professional Persons

may only be paid from the Funded Reserve Account.

        47.     Carve Out Reserves. On the day on which a Carve Out Trigger Notice is given by the

Prepetition ABL Agent and/or the DIP Agent to the Debtors with a copy to counsel to the Committee (the

“Termination Declaration Date”), the Carve Out Trigger Notice shall constitute a demand to the Debtors to

utilize all cash on hand (including any amounts held in the Funded Reserve Account) as of such date and

any available cash thereafter held by any Debtor to fund a reserve in an amount equal to the then unpaid

amounts of the Allowed Professional Fees. The Debtors shall deposit and hold such amounts in a

segregated account with the Prepetition ABL Agent in trust to pay such then unpaid Allowed Professional

Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all other claims. On the Termination

Declaration Date, after funding the Pre-Carve Out Trigger Notice Reserve, the Debtors shall utilize all

remaining cash on hand (including any amounts held in the Funded Reserve Account) as of such date and

any available cash thereafter held by any Debtor to fund a reserve in an amount equal to the Post-Carve Out
19-36300-cgm         Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                Main Document
                                              Pg 32 of 50


Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out

Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other claims. All funds in the Pre-

Carve Out Trigger Notice Reserve shall be used first to pay the obligations set forth in clauses (i) through

(iii) of the definition of Carve Out set forth above (the “Pre-Carve Out Amounts”), but not, for the avoidance

of doubt, the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to the extent the Pre-Carve

Out Trigger Notice Reserve has not been reduced to zero, to pay the Prepetition Secured Parties in

accordance with their rights and priorities as of the Petition Date until such obligations have been

indefeasibly paid in full, in cash, in which case any such excess shall be paid to the DIP Agent for the

benefit of the DIP Lenders. All funds in the Post-Carve Out Trigger Notice Reserve shall be used first to

pay the obligations set forth in clause (iv) of the definition of Carve Out set forth above (the “Post-Carve

Out Amounts”), and then, to the extent the Post-Carve Out Trigger Notice Reserve has not been reduced to

zero, to pay the Prepetition Secured Parties in accordance with their rights and priorities as of the Petition

Date, unless the Prepetition Secured Debt have been indefeasibly paid in full, in cash, in which case any

such excess shall be paid to the DIP Agent for the benefit of the DIP Lenders, until the DIP Obligations

have been indefeasibly paid in full, in cash, and all Commitments have been terminated. Notwithstanding

anything to the contrary in this Interim Order, if either of the Carve Out Reserves is not funded in full in

the amounts set forth in this Paragraph 47, then, any excess funds in one of the Carve Out Reserves

following the payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall be

used to fund the other Carve Out Reserve, up to the applicable amount set forth in this Paragraph 47, prior

to   making    any    payments    to   the   DIP    Agent    or   the   Prepetition   Secured    Parties,   as

applicable. Notwithstanding anything to the contrary in this Interim Order, following delivery of a Carve

Out Trigger Notice, the DIP Agent and the Prepetition Secured Parties shall not sweep or foreclose on cash

(including cash received as a result of the sale or other disposition of any assets) of the Debtors until the

Carve Out Reserves have been fully funded, but shall have a security interest in any residual interest in the

Carve Out Reserves, with any excess paid to the Prepetition Secured Parties until the Prepetition Secured

Debt has been paid in full, and thereafter to the DIP Agent for application in accordance with the DIP
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                             Pg 33 of 50


Financing Agreements. Further, notwithstanding anything to the contrary in this Interim Order,

(i) disbursements by the Debtors from the Carve Out Reserves shall not constitute Term Loans (as defined

in the DIP Credit Agreement) or increase or reduce the DIP Obligations, (ii) the failure of the Carve Out

Reserves to satisfy in full the Allowed Professional Fees of the Debtor Professionals shall not affect the

priority of the Carve Out with respect to the Debtor Professionals, and (iii) in no way shall the Approved

Budget, Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be

construed as a cap or limitation on the amount of the Allowed Professional Fees due and payable by the

Debtors. For the avoidance of doubt and notwithstanding anything to the contrary in this Interim Order,

the DIP Facility or in any Prepetition Financing Agreement(s), the Carve Out with respect to the Debtor

Professionals shall be senior to all liens and claims securing the DIP Facility, the Adequate Protection Liens,

and the Prepetition Secured Parties’ and DIP Lenders’ respective superpriority claims, and any and all other

forms of adequate protection, liens, or claims securing the Prepetition Secured Debt or the DIP Obligations.

The Carve Out with respect to all other Professional Persons, other than Debtor Professionals, shall be

limited to the Carve Out Reserve.

        48.      Payment of Allowed Professional Fees Prior to the Termination Declaration Date. Any

payment or reimbursement made prior to the occurrence of the Termination Declaration Date in respect of

any Allowed Professional Fees shall not reduce the Carve Out.

        49.      No Direct Obligation To Pay Allowed Professional Fees. None of the DIP Agent, DIP

Lenders, or the Prepetition Secured Parties shall be responsible for the payment or reimbursement of any

fees or disbursements of any Professional Person incurred in connection with the Chapter 11 Cases or any

successor cases under any chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise

shall be construed to obligate the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties, in any

way, to pay compensation to, or to reimburse expenses of, any Professional Person or to guarantee that the

Debtors have sufficient funds to pay such compensation or reimbursement.

        50.      Payment of Carve Out On or After the Termination Declaration Date. Any payment or

reimbursement made on or after the occurrence of the Termination Declaration Date in respect of any
19-36300-cgm        Doc 49       Filed 08/07/19 Entered 08/07/19 08:39:54                   Main Document
                                              Pg 34 of 50


Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-for-dollar basis. Any

funding of the Carve Out shall be added to, and made a part of, the DIP Obligations secured by the DIP

Collateral and shall be otherwise entitled to the protections granted under this Interim Order, the DIP

Financing Agreements, the Bankruptcy Code, and applicable law.

        51.      Restriction on Use of Funds. Notwithstanding anything herein to the contrary, no proceeds

of the DIP Facility, DIP Collateral, or Cash Collateral may be used by the Debtors, any official committee,

or any other person or entity without the consent of the DIP Agent and/or the Prepetition Secured Parties

in connection with any of the following: (a) the investigation (including by way of examinations or

discovery proceedings), initiation, assertion, joining, commencement, support or prosecution of any claims,

causes of action, adversary proceedings, or other litigation against any of the DIP Agent, the DIP Lenders,

or Prepetition Secured Parties, or any of their respective officers, directors, employees, agents, attorneys,

consultants, financial advisors, affiliates, assigns, or successors, with respect to any transaction, occurrence,

omission, action or other matter in any way related to the DIP Financing Agreements or the Prepetition

Loan Documents (including formal discovery proceedings in anticipation thereof), including, without

limitation, (i) investigating or challenging the amount, validity, extent, perfection, priority, or enforceability

of, or asserting any defense, counterclaim, or offset to the DIP Obligations, DIP Superpriority Claims or

the DIP Liens; (ii) investigating or challenging the amount, validity, extent, perfection, priority, or

enforceability of, or asserting any defense, counterclaim, or offset to the Prepetition Secured Debt,

Prepetition Liens, Adequate Protection Superpriority Claims or Adequate Protection Liens; (iii)

investigating or asserting any claims or causes of action arising under chapter 5 of the Bankruptcy Code or

under similar laws of any jurisdiction against any of the Prepetition Secured Parties or the DIP Parties; (iv)

investigating or asserting any so-called “lender liability” claims and causes of action against any of the

Prepetition Secured Parties or the DIP Parties; and (v) any action seeking to invalidate, set aside, avoid or

subordinate, in whole or in part, the Prepetition Secured Debt, the DIP Obligations, the DIP Superpriority

Claim, the Adequate Protection Superpriority Claim; the DIP Liens or the Adequate Protection Liens; (b)

asserting any claims or causes of action against the DIP Parties or the Prepetition Secured Parties in such
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                            Pg 35 of 50


capacity, including, without limitation, claims or actions to object to or contest in any manner the DIP

Parties’ or the Prepetition Secured Parties’ assertion or enforcement of any lien, claim, right or security

interest or realization upon any Collateral in accordance with the terms and conditions of the DIP Financing

Agreements, the Prepetition Loan Documents, or this Interim Order; (c) seeking to modify any of the rights,

remedies, priorities, privileges, protections and benefits granted to the DIP Parties or the Prepetition

Secured Parties hereunder or under the DIP Financing Agreements or Prepetition Loan Documents (as

applicable), in each of the foregoing cases without such applicable parties’ prior written consent; provided,

however, that the proceeds of the DIP Facility, Collateral, or Cash Collateral shall be available for payment

of any fees or expenses incurred by any official committee (if appointed) to investigate, but not prosecute,

any of the foregoing in an amount not to exceed $25,000.

E.      Maturity; DIP Order Events of Default; Remedies

        52.     The DIP Facility shall mature (the “DIP Maturity Date”) upon the expiration of five (5)

business days’ prior written notice (a “DIP Remedies Notice” and the “DIP Remedies Notice Period”) to

each of (a) the Debtors, (b) lead restructuring counsel to the Debtors, (c) counsel to the Prepetition Agents,

(d) counsel for any Committee, (e) counsel to the DIP Agent, and (f) the U.S. Trustee, after the occurrence

and continuation of any of the following events (each, a “DIP Maturity Event”), unless waived by the DIP

Agent or cured by the Debtors during the DIP Remedies Notice Period:

                a) March 31, 2020;

                b) the date which is 30 days following the date of entry of the Interim Order if the Final
                   Order has not been entered by the Court on or prior to such date;

                c) the date on which the DIP Agent accelerates the DIP Obligations outstanding under
                   the terms of the DIP Facility after the occurrence of an Event of Default (as defined in
                   the DIP Credit Agreement and the passage of any applicable cure period) in accordance
                   with the terms of the DIP Credit Agreement;

                d) the occurrence of a Cash Collateral Termination Event;

                e) the occurrence of DIP Order Event of Default;

                f) the consummation of a sale of all or substantially all of the Debtors’ assets; and

                g) the substantial consummation of a plan of reorganization filed in the Chapter 11 Cases
19-36300-cgm           Doc 49    Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                              Pg 36 of 50


                       that is confirmed pursuant to an order of the Court.


        53.      Unless and until the DIP Obligations and the Prepetition Secured Debt of the Prepetition

Secured Parties have been irrevocably repaid in full in cash (or other arrangements for payment of (i) the

Prepetition Secured Debt of the Prepetition Secured Parties satisfactory to the respective Prepetition

Secured Parties and (ii) the DIP Obligations satisfactory to the DIP Agent, in each case in their sole and

exclusive discretion have been made) and all DIP Commitments have been irrevocably terminated, the

protections afforded to the Prepetition Secured Parties, the DIP Agent, and the DIP Lenders pursuant to this

Interim Order and under the DIP Financing Agreements, and any actions taken pursuant thereto, shall

survive the entry of any order confirming any plan of reorganization or liquidation (a “Plan”) or converting

the Chapter 11 Cases into a Successor Case, and the DIP Liens, the DIP Superpriority Claim, the Adequate

Protection Liens, and the Adequate Protection Superpriority Claims shall continue in the Chapter 11 Cases

and in any Successor Case, and such DIP Liens, DIP Superpriority Claim, Adequate Protection Liens, and

Adequate Protection Superpriority Claims shall maintain their respective priorities as provided by this

Interim Order.

        54.      Each of the following, unless waived by the DIP Agent or cured by the Debtors, shall

constitute a “DIP Order Event of Default”:

                 (a)       the occurrence of an Event of Default (as defined in the DIP Credit Agreement) in
                           accordance with the DIP Credit Agreement;

                 (b)       the failure of the Debtors to obtain entry of the Final Order on or before the date
                           that is thirty (30) days after the Petition Date, unless such date has been extended
                           by consent of the Prepetition Agents and DIP Agent, each in their sole and absolute
                           discretion;

                 (c)       the failure of the Debtors to perform, in any respect, any of the terms, provisions,
                           conditions, covenants, or obligations under the DIP Credit Agreement (including,
                           without limitation, the Milestones (as defined therein), and after giving effect to
                           any notice or cure periods provided therein) or this Interim Order; or

                 (d)       the filing of a motion by the Debtors seeking dismissal of any of the Chapter 11
                           Cases, the dismissal of any of the Chapter 11 Cases, the filing of a motion by the
                           Debtors seeking to convert any of the Chapter 11 Cases to a case under chapter 7
                           of the Bankruptcy Code, or the conversion of the Chapter 11 Cases to a case under
19-36300-cgm          Doc 49   Filed 08/07/19 Entered 08/07/19 08:39:54                   Main Document
                                            Pg 37 of 50


                         chapter 7 of the Bankruptcy Code, or the appointment of a trustee or examiner with
                         expanded powers in any of the Chapter 11 Cases;

                (e)      termination of the exclusivity period for the Debtors to file a chapter 11 plan in the
                         Chapter 11 Cases;

                (f)      other than as contemplated by this Interim Order, entry of an order granting any
                         lien or claim which is senior to or pari passu with the DIP Agent's lien and claims
                         under the DIP Facility without the prior written consent of the DIP Agent (or the
                         filing of any motion by the Debtors seeking such relief), unless the obligations
                         owing to the Prepetition Secured Parties (including, without limitation, cash
                         collateralizing any issued and undrawn letters of credit), the DIP Agent and DIP
                         Lenders are indefeasibly paid in full in cash and the DIP Lenders' commitment to
                         make loans is terminated ;

                (g)      entry of an order confirming (or the filing of any motion or pleading requesting
                         confirmation of) a plan of reorganization or liquidation that does not require
                         indefeasible repayment in full in cash of the DIP Facility as of the effective date
                         of the plan;

                (h)      payment of or granting adequate protection with respect to prepetition debt (other
                         than as set forth in this Interim Order or as may be agreed among the Prepetition
                         Secured Parties and the DIP Agent);

                (i)      the failure of liens or superpriority claims granted with respect to the DIP Facility
                         to be valid, perfected and enforceable with the priority described herein;

                (j)      the failure of liens or superpriority claims granted with respect to the Prepetition
                         Liens and Prepetition Secured Debt to be valid, perfected and enforceable with the
                         priority described herein;

                (k)      the entry of one or more orders of the Court lifting the automatic stay under section
                         362 of the Bankruptcy Code with respect to assets of the Debtors having a value
                         in excess of $500,000 in the aggregate; and

                (l)      the Interim Order or Final Order, as applicable, shall be amended, modified, stayed
                         or vacated without the written consent of the Prepetition Agents and the DIP
                         Agent.

        55.     Following the giving of a DIP Remedies Notice, the Debtors and any Committee appointed

in the Chapter 11 Cases, if any, shall be entitled to an emergency hearing before this Court, with any such

hearing to be held on not less than two (2) business days’ notice to the Committee, the DIP Agent, and the

Prepetition Agents; provided, that if a hearing to consider any relief in connection with the delivery of a

Remedies Notice or continued use of Cash Collateral is requested to be heard within such DIP Remedies

Notice Period but is scheduled for a later date by the Court, the DIP Remedies Notice Period shall be
19-36300-cgm          Doc 49   Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                            Pg 38 of 50


automatically extended to the date of such hearing. If (x) the Debtors or any such Committee do not contest

the occurrence of a DIP Maturity Event, and/or the right of the DIP Agent to exercise its remedies, or (y)

the Debtors or any such Committee do timely contest the occurrence of a DIP Maturity Event and/or the

right of the DIP Agent to exercise its remedies, and unless this Court, after notice and hearing prior to the

expiry of the DIP Remedies Notice Period stays the enforcement thereof, the automatic stay, solely as to

the DIP Agent and DIP Lenders, shall automatically terminate at the end of the DIP Remedies Notice

Period, following which any automatic stay otherwise applicable to the DIP Agent and the DIP Lenders

pursuant to section 362 of the Bankruptcy Code shall no longer be applicable, and without any application,

motion, or notice to, hearing before, or order from the Court, but subject to the terms of this Interim Order,

the DIP Financing Agreements, and the DIP Remedies Notice Period, each of the DIP Agent may exercise

their rights and remedies in accordance with the DIP Credit Agreement and this Interim Order.

        56.     Upon the service of a DIP Remedies Notice, to the extent the DIP Agent, as and to the

extent provided for by the DIP Credit Agreement, determines in its sole and absolute discretion to exercise

its rights and remedies in accordance with this Interim Order:

                (a)      any obligation otherwise imposed on the DIP Lenders to provide any loan or
                         advance to the Debtors pursuant to the DIP Facility shall be suspended, and any
                         loan or advance made thereafter shall be made by the DIP Lenders in their sole and
                         exclusive discretion;

                (b)      the Debtors shall continue to deliver and cause the delivery of the proceeds of the
                         Prepetition Collateral to the Prepetition Agents, and following payment in full of
                         the Prepetition Secured Debt (including, without limitation, cash collateralizing
                         any issued and undrawn letters of credit), the DIP Collateral to the DIP Agent, as
                         provided in this Interim Order and in the DIP Financing Agreements;

                (c)      the Prepetition Secured Parties and the DIP Agent shall continue to apply such
                         proceeds in accordance with the provisions of this Interim Order, the DIP
                         Financing Agreements, and the Prepetition Financing Documents, as applicable;
                         and

                (d)      the Debtors shall have no right to use any of such proceeds, nor any other Cash
                         Collateral, other than towards the satisfaction of the DIP Obligations, the
                         Prepetition Secured Debt of the Prepetition Secured Parties, and the Carve Out, as
                         provided in the DIP Financing Agreements and this Interim Order; provided,
                         however, that during the DIP Remedies Notice Period the Debtors may use Cash
                         Collateral solely to meet accrued but unpaid payroll obligations (other than
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                 Main Document
                                            Pg 39 of 50


                         severance) and trust fund obligations strictly in accordance with the Approved
                         Budget.

        57.     Upon expiration of the DIP Remedies Notice Period, the DIP Agent, the DIP Lenders, and

the Prepetition Secured Parties are authorized to exercise their remedies and proceed under or pursuant to

the DIP Credit Agreement or the Prepetition Financing Documents, as applicable; except that, with respect

to any of the Debtors’ leasehold locations, the DIP Agent, DIP Lenders, and/or Prepetition Secured Parties

can only enter upon a leased premises after expiration of the DIP Remedies Notice Period in accordance

with (i) a separate written agreement by and between the Prepetition ABL Agent and any applicable

landlord, (ii) pre-existing rights of the DIP Agent, DIP Lenders, and the Prepetition Secured Parties, as

applicable, and any applicable landlord under applicable non-bankruptcy law, (iii) consent of the applicable

landlord, or (iv) entry of an order of this Court obtained by motion of the applicable DIP Agent, DIP Lender,

or Prepetition Secured Party on such notice to the landlord as shall be required by this Court.

        58.     Nothing included herein shall prejudice, impair or otherwise affect either the DIP Agent’s,

Prepetition Agents’, or other Prepetition Secured Parties’ rights to seek any other or supplemental relief

from the Court in respect of the Debtors, nor the DIP Lenders’ rights, as provided herein and in the DIP

Financing Agreements, to suspend or terminate the making of loans and granting financial accommodations

under the DIP Credit Agreement.

        59.     The delay in or the failure of the DIP Agent, Prepetition Agents, and/or the Prepetition

Secured Parties to seek relief or otherwise exercise their rights and remedies shall not constitute a waiver

of any of the DIP Agent’s, DIP Lenders’, Prepetition Agents’ and/or Prepetition Secured Parties’ rights and

remedies. Notwithstanding anything herein, the entry of this Interim Order is without prejudice to, and

does not constitute a waiver of, expressly or implicitly or otherwise impair the rights and remedies of the

DIP Agent, the DIP Lenders, Prepetition Agents’, or the Prepetition Secured Parties under the Bankruptcy

Code or under non-bankruptcy law, including, without limitation, the rights of the DIP Agent Prepetition

Agents, and/or the Prepetition Secured Parties to: (i) request conversion of the Chapter 11 Cases to cases

under chapter 7 of the Bankruptcy Code, dismissal of the Chapter 11 Cases, or the appointment of a trustee
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                             Pg 40 of 50


in the Chapter 11 Cases; (ii) propose, subject to the provisions of section 1121 of the Bankruptcy Code, a

Plan; or (iii) subject to section 362 of the Bankruptcy Code exercise any of the rights, claims, or privileges

(whether legal, equitable, or otherwise) the DIP Agent and/or Prepetition Secured Parties may have.

                                    IV.Certain Limiting Provisions

A.      Section 506(c) Claims and Waiver

        60.      Nothing contained in this Interim Order shall be deemed a consent by the DIP Agent, the

DIP Lenders, or the Prepetition Secured Parties to any charge, Lien, assessment, or claim against the DIP

Collateral, the DIP Liens, the Prepetition Collateral, or the Adequate Protection Liens under section 506(c)

of the Bankruptcy Code or otherwise, including for any amounts set forth in the Approved Budget;

provided, however, that during the Interim Period there shall be no waiver of section 506(c) of the

Bankruptcy Code.

        61.      As a further condition of the DIP Facility and any obligation of the DIP Lenders to make

credit extensions pursuant to the DIP Credit Agreement, and in consideration of the Prepetition Agents’

and Prepetition Secured Parties’ consent to the use of their Prepetition Collateral, including Cash Collateral,

upon entry of the Final Order, the Debtors (and any successors thereto or any representatives thereof,

including any trustees appointed in the Chapter 11 Cases or any Successor Case) shall be deemed to have

waived any rights or benefits of section 506(c) of the Bankruptcy Code with respect to the DIP Agent, the

DIP Lenders, the Prepetition Agents, the Prepetition Secured Parties, the Prepetition Collateral, and the DIP

Collateral.

B.      Proceeds of Subsequent Financing

        62.      If at any time prior to the irrevocable repayment in full in cash of all DIP Obligations and

the respective claims of the Prepetition Secured Parties, and the termination of the DIP Lenders’ obligations

to make loans and advances under the DIP Facility, the Debtors, any trustee, any examiner with enlarged

powers, or any responsible officer subsequently appointed, shall obtain credit or incur debt pursuant to

sections 364(c)(1) or 364(d) of the Bankruptcy Code in violation of the DIP Credit Agreement, then all of

the cash proceeds derived from such credit or debt and all Cash Collateral shall immediately be turned over
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                             Pg 41 of 50


first, to the Prepetition Secured Parties to be applied in reduction of the Prepetition Secured Debt (including

any accrued Adequate Protection), second, to the DIP Agent to be applied in reduction of the DIP

Obligations, and after payment in full of the DIP Obligations, third, solely to the extent that the DIP

Obligations and the Prepetition Secured Debt of the Prepetition Secured Parties (including any accrued

Adequate Protection) have been irrevocably paid in full, to the Debtors to be used in accordance with and

subject to the Approved Budget (subject to any variances thereto permitted under the terms and conditions

of the DIP Credit Agreement).

C.      No Priming of DIP Facility

        63.      In entering into the DIP Financing Agreements, and consenting to the use of Cash

Collateral, and as consideration therefor, each of the Debtors hereby agrees that until such time as all DIP

Obligations and all Prepetition Secured Debt of the Prepetition Secured Parties have been irrevocably paid

in full in cash (or other arrangements for payment of thereof satisfactory to the DIP Lenders and Prepetition

Secured Parties, as applicable, in their sole and exclusive discretion, have been made) and the DIP Credit

Agreement has been terminated in accordance with the terms thereof, the Debtors shall not (unless

otherwise agreed to in writing by the DIP Agent, DIP Lenders, and the Prepetition Secured Parties, each in

their sole respective discretion) in any way prime or seek to prime the security interests and DIP Liens

provided to the DIP Agent or the Prepetition Liens of the Prepetition Secured Parties or Adequate Protection

Liens granted to the Prepetition Secured Parties under this Interim Order by offering a subsequent lender

or a party-in-interest a superior or pari passu Lien or claim pursuant to section 364(d) of the Bankruptcy

Code or otherwise. For the avoidance of doubt, the agreement of the Debtors set forth in this Paragraph 63

shall apply in all circumstances, including any potential refinancing of all or any portion of the Prepetition

Secured Debt.
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                             Pg 42 of 50


                                    V.Other Rights and Obligations

A.      Good Faith Under Section 364(e) of the Bankruptcy
        Code; No Modification or Stay of this Interim Order

        64.      Notwithstanding any modification, amendment, or vacation of any or all of the provisions

of this Interim Order, any claim or protection granted to the Prepetition Secured Parties, the DIP Agent

and/or the DIP Lenders hereunder arising prior to the effective date of such modification, amendment, or

vacation of any such claim or protection granted to the Prepetition Secured Parties, DIP Agent, or the DIP

Lenders shall be governed in all respects by the original provisions of this Interim Order, and the Prepetition

Agents, the other Prepetition Secured Parties, the DIP Agent and the DIP Lenders shall be entitled to all of

the rights, remedies, privileges, and benefits, including the Adequate Protection and the DIP Protections

granted herein, with respect to any such claim, including those found under section 364(e) of the Bankruptcy

Code.

B.      Prepetition Secured Parties’, DIP Agent’s, and DIP Lenders’ Expenses

        65.      All reasonable out-of-pocket costs and expenses of the Prepetition Agents, the other

Prepetition Secured Parties, the DIP Agent, and the DIP Lenders, including, without limitation, reasonable

legal, accounting, collateral examination, monitoring and appraisal fees and disbursements, financial

advisory fees, fees and expenses of other consultants, indemnification and reimbursement obligations with

respect to fees and expenses, and other out of pocket expenses (whether incurred prior to, on or after the

Petition Date), whether or not contained in the Approved Budget and without limitation with respect to the

dollar estimates contained in the Approved Budget (provided, however, that such overages shall not weigh

against the Debtors in any testing related to compliance with the Approved Budget), shall promptly be paid

by the Debtors. Payment of such fees shall not be subject to allowance by this Court; provided, however,

the Debtors, the U.S. Trustee, or counsel for any Committee may seek a determination by this Court whether

such fees and expenses are reasonable in the manner set forth below. Under no circumstances shall

professionals for the DIP Agent, the DIP Lenders, the Prepetition Agents, and/or the other Prepetition

Secured Parties be required to comply with the Court’s and/or U.S. Trustee’s fee guidelines or file
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                            Pg 43 of 50


applications or motions with, or obtain approval of, the Court for the payment of any of their out-of-pocket

costs, fees, expenses, disbursements and other charges; provided, however, the DIP Agent, the DIP Lenders,

the Prepetition Agents, and/or the other Prepetition Secured Parties shall provide the Debtors, the U.S.

Trustee, and any Committee with a copy of the invoice summary, for professional fees and expenses

incurred during the pendency of the Chapter 11 Cases. Each such invoice summary shall not be required

to contain time entries, but shall include a general, brief description of the nature of the matters for which

services were performed, and which may be redacted or modified to the extent necessary to delete any

information subject to the attorney-client privilege, any information constituting attorney work product, or

any other confidential information, and the provision of such invoices shall not constitute any waiver of the

attorney client privilege or of any benefits of the attorney work product doctrine. If the Debtors, U.S.

Trustee or any Committee object to the reasonableness of the invoice summary submitted by the DIP Agent,

the DIP Lenders, the Prepetition Agents, and/or the other Prepetition Secured Parties, and the parties cannot

resolve such objection within ten (10) days of receipt of such invoice summary, the Debtors, U.S. Trustee

or such Committee, as the case may be, shall file with the Court and serve on the applicable DIP Agent,

DIP Lender, or Prepetition Secured Party an objection (a “Fee Objection”) limited to the issue of

reasonableness of such fees and expenses. The Debtors shall promptly pay the amounts set forth in any

submitted invoice summary after the expiration of the ten (10) day notice period if no Fee Objection is

received in such ten (10) day period. If a Fee Objection is timely received, the Debtors shall promptly pay

the undisputed amount only of any invoice summary that is the subject of such Fee Objection, and the Court

shall have jurisdiction to determine the disputed portion of such invoice summary if the parties are unable

to resolve the Fee Objection. Payments of any amounts set forth in this paragraph are not subject to

recharacterization, avoidance, subordination or disgorgement.

C.      Binding Effect

        66.     The provisions of this Interim Order shall be binding upon and inure to the benefit of the

DIP Agent, the DIP Lenders, the Prepetition Secured Parties, the Debtors, and their respective successors

and assigns (including any trustee or other fiduciary hereinafter appointed as a legal representative of the
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                   Main Document
                                             Pg 44 of 50


Debtors or with respect to the property of the estates of the Debtors), and any Committee (subject to the

provisions of Paragraphs 39-43 hereof), whether in the Chapter 11 Cases, in any Successor Case, or upon

dismissal of any such chapter 11 or chapter 7 case.

D.      No Third Party Rights

        67.      Except as explicitly provided for herein, this Interim Order does not create any rights for

the benefit of any third party, creditor, equity holder, or any direct, indirect or incidental beneficiary, other

than the Debtors, the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties.

E.      No Marshaling

        68.      Upon entry of the Final Order, the DIP Agent, the DIP Lenders, the Prepetition Agents and

the other Prepetition Secured Parties shall not be subject to the equitable doctrine of “marshaling” or any

other similar doctrine with respect to any of the DIP Collateral or Prepetition Collateral, as applicable.

F.      Section 552(b) of the Bankruptcy Code

        69.      Upon entry of the Final Order, the DIP Agent, the DIP Lenders, the Prepetition Agents and

the other Prepetition Secured Parties shall each be entitled to all of the rights and benefits of section 552(b)

of the Bankruptcy Code, and the Debtors and/or any successors thereto shall not assert that the “equities of

the case” exception under section 552(b) of the Bankruptcy Code shall apply to the DIP Agent, the DIP

Lenders, and/or the Prepetition Secured Parties with respect to proceeds, product, offspring, or profits of

any of the Prepetition Collateral or the DIP Collateral.

G.      Amendments

        70.      The Debtors, the Prepetition Secured Parties and the DIP Agent may amend, modify,

supplement, or waive any provision of the DIP Financing Agreements without further approval of this

Court; provided, however, (a) no amendment to the Milestones or modifications of any kind to the DIP

Tranche A Term Loan Reserve with respect to the prepetition debt shall be permitted absent the prior written

consent of the Prepetition Agents and the DIP Agent (and, with respect to the change of any DIP Maturity

Date, the prior written consent of the Prepetition Secured Parties and the DIP Lenders), (b) any amendment,

modification, supplementation and/or waiver of any provision of any of the DIP Financing Agreements that
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                            Pg 45 of 50


adversely affects any of the Debtors and/or any of the Prepetition Secured Parties shall require the prior

consent of the Prepetition Secured Parties, and (c) that notice of any “material” amendment, modification,

supplement, or waiver shall be filed with this Court, and any Committee or the U.S. Trustee shall have five

(5) business days from the date of such filing within which to object in writing to such proposed amendment,

modification, supplement, or waiver; provided, further, that if any Committee or the U.S. Trustee timely

objects to any material amendment, modification, supplement, or waiver, then such amendment,

modification, supplement, or waiver shall only be permitted pursuant to an order of this Court after notice

and a hearing. For purposes of this Paragraph 70, a “material” amendment means: any amendment,

modification, supplement, or waiver that (i) increases the interest rate (other than as a result of the

imposition of the Default Rate), (ii) increases the committed amounts under the DIP Credit Agreement, (iii)

changes the maturity date of the DIP Facility to a date sooner than that which is provided under the DIP

Credit Agreement and this Interim Order as of the date hereof, (iv) amends any Event of Default under the

DIP Credit Agreement to make same more restrictive than exists as of the date hereof, (v) revises any

Milestone set forth in the DIP Credit Agreement in a manner that reduces or shortens the time periods

provided for in the DIP Credit Agreement, or (vi) otherwise modifies any of the DIP Financing Agreements

in a manner adverse and/or less favorable to the Debtors or any of the Prepetition Secured Parties. All

amendments, modifications, supplements, or waivers of any of the provisions hereof shall not be effective

unless set forth in writing, signed by on behalf of the Debtors, the Prepetition Agents, the other Prepetition

Secured Parties, the DIP Agent and, if required, approved by this Court.

H.      Limits on Lender Liability

        71.     Nothing in this Interim Order, any of the DIP Financing Agreements, or any other

documents related thereto shall in any way be construed or interpreted to impose or allow the imposition

upon the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties of any liability for any claims

arising from any activities by the Debtors in the operation of their businesses, whether before or after the

Petition Date, or in connection with the administration of these Chapter 11 Cases. The DIP Agent, the DIP

Lenders, and the Prepetition Secured Parties shall not, solely by reason of having made, or consented to the
19-36300-cgm           Doc 49     Filed 08/07/19 Entered 08/07/19 08:39:54              Main Document
                                               Pg 46 of 50


making of, loans under the DIP Facility, be deemed in control of the operations of the Debtors or to be

acting as a “responsible person” or “owner or operator” with respect to the operation or management of the

Debtors (as such terms, or any similar terms, are used in the United States Comprehensive Environmental

Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended, or any similar federal

or state statute). Nothing in this Interim Order or the DIP Financing Agreements, shall in any way be

construed or interpreted to impose or allow the imposition upon the DIP Agent, the DIP Lenders, or any of

the Prepetition Secured Parties of any liability for any claims arising from the prepetition or postpetition

activities of the Debtors.

I.      Survival of Interim Order

        72.      The provisions of this Interim Order and any actions taken pursuant hereto shall survive

entry of any order which may be entered:

                 (a)      confirming any Plan in the Chapter 11 Cases,

                 (b)      converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,

                 (c)      dismissing the Chapter 11 Cases,

                 (d)      withdrawing of the reference of the Chapter 11 Cases from this Court, or

                 (e)      providing for abstention from handling or retaining of jurisdiction of the Chapter
                          11 Cases in this Court.

        73.      The terms and provisions of this Interim Order, including any protections granted the DIP

Parties and the Prepetition Secured Parties and the DIP Protections granted pursuant to this Interim Order,

shall continue in full force and effect notwithstanding the entry of any order described in Paragraph 73, and

such DIP Protections and protections for the DIP Parties and the Prepetition Secured Parties shall maintain

their priority as provided by this Interim Order until all of the DIP Obligations of the Debtors to the DIP

Lenders pursuant to the DIP Credit Agreement and the Prepetition Secured Parties’ Prepetition Secured

Debt (including any Adequate Protection) have been irrevocably paid in full in cash and discharged (such

payment being without prejudice to any terms or provisions contained in the DIP Facility which survive

such discharge by their terms).
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                Main Document
                                            Pg 47 of 50


J.      Inconsistency

        74.     In the event of any inconsistency between this Interim Order and the terms and conditions

of the DIP Credit Agreement, the DIP Financing Agreements, the provisions of this Interim Order shall

govern and control.

K.      Enforceability

        75.     This Interim Order shall constitute findings of fact and conclusions of law pursuant to

Bankruptcy Rule 7052 and shall take effect and be fully enforceable nunc pro tunc to the Petition Date

immediately upon execution hereof. To the extent that any finding of fact shall be determined to be a

conclusion of law, it shall be so deemed and vice versa.

L.      Objections Overruled

        76.     All objections to the DIP Motion to the extent not withdrawn or resolved, are hereby

overruled.

M.      Waiver of Any Applicable Stay

        77.     Any applicable stay (including, without limitation, under Bankruptcy Rule 6004(h)) is

hereby waived and shall not apply to this Interim Order.

N.      Proofs of Claim

        78.     The Prepetition Secured Parties and the DIP Parties will not be required to file proofs of

claim or any request for payment of an administrative expense in the Chapter 11 Cases or in any Successor

Case in order to maintain their respective claims for payment of the Prepetition Secured Debt under the

Prepetition Financing Documents, for payment and performance of the Adequate Protection, and/or for

payment of the DIP Obligations under the DIP Financing Agreements. The statements of claim in respect

of the Prepetition Secured Debt, Adequate Protection, and DIP Obligations set forth in this Interim Order,

together with the evidence accompanying the DIP Motion and presented at the Interim Hearing are deemed

sufficient to and do constitute proofs of claim (and requests for payment of an administrative expense) in

respect of such obligations and such secured status. Notwithstanding any order entered by this Court in

relation to the establishment of a bar date for filing a claim (including without limitation, administrative
19-36300-cgm        Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                             Pg 48 of 50


claims) in any of the Chapter 11 Cases or in any Successor Case to the contrary, the Prepetition ABL Agent,

on behalf and for the benefit of the Prepetition Secured Parties, (i) is hereby authorized and entitled, in its

sole discretion, but not required, to file (and amend and/or supplement, as it sees fit) a single, master

consolidated proof of claim in respect of the Prepetition Secured Debt (including, without limitation, in

respect of all guarantees by any of the Debtors of such Prepetition Secured Debt), the Adequate Protection,

and any claim granted in this Interim Order or the Final Order, in the Debtors’ lead Chapter 11 Case, In re

Barneys New York, Inc., et al. (Case No. 19- 36300 (CGM)), which master proof of claim shall be deemed

a valid, timely and properly filed proof of claim against each applicable Debtor in the Chapter 11 Cases

and/or in any Successor Case and (ii) shall not be required to file any agreements, documents, or other

instruments evidencing such Prepetition Secured Debt, Adequate Protection and/or any claim granted in

this Interim Order and/or the Final Order with such master proof of claim. Any master proof of claim filed

by the Prepetition ABL Agent shall be deemed to be in addition to, and not in lieu of, any other proof of

claim that may be filed by any of the other Prepetition Secured Parties at such party's election; provided

that no such Prepetition Secured Party is required to file any such proof of claim.

O.      Provisions Regarding Certain Leases

        79.      With respect to those certain real property leases related to the Madison Avenue and

Beverly Hills store locations, the Debtors shall either (x) assume both of the leases or (y) reject both of the

leases contemporaneously, as the case may be.

P.      Headings

        80.      The headings in this Interim Order are for purposes of reference only and shall not limit or

otherwise affect the meaning of this Interim Order.

Q.      Retention of Jurisdiction

        81.      This Court shall retain exclusive jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and enforcement of this Interim Order.

                                            VI.Final Hearing

        82.      The Final Hearing on the DIP Motion shall be held before this Court on September 4, 2019,
19-36300-cgm        Doc 49        Filed 08/07/19 Entered 08/07/19 08:39:54              Main Document
                                               Pg 49 of 50


at 10:30 a.m. (prevailing Eastern time) before the Honorable Cecelia G. Morris United States Bankruptcy

Judge, at the United States Bankruptcy Court, Southern District of New York, located at 355 Main Street,

Poughkeepsie, NY 12601.

         83.      The Debtors shall, within three (3) business days of the entry of this Interim Order, serve

a copy of the Interim Order and a notice of the Final Hearing to consider entry of the Final Order upon:

(A) the U.S. Trustee, 11A Clinton Avenue, Room 620, Albany, New York 12207 (Attn: Alicia Leonhard,

Esq.); (B) counsel to the Prepetition ABL Agent, Riemer & Braunstein LLP (Attn: Donald Rothman, Esq.

and Steven E. Fox, Esq.), Times Square Tower, Seven Times Square, Suite 2506, New York, NY 10036

(Email: drothman@riemerlaw.com and sfox@riemerlaw.com); (C) counsel to the Prepetition Term Agent,

Choate, Hall & Stewart LLP, Two International Place, Boston, MA 02110 (Attn: Kevin J. Simard, Esq. and

Mark D. Silva, Esq.) (Email: ksimard@chaote.com and msilva@choate.com); (D) counsel to TPG

Specialty Lending, Inc., Schulte Roth & Zabel, 919 Third Avenue, New York, NY 10022 (Attn: Adam

Harris, Esq. and Kelly V. Knight, Esq.) (Email: adam.harris@srz.com and kelly.knight@srz.com);

(E) counsel to the DIP Agent and the DIP Lenders, Jones Day, 250 Vesey Street, New York, New York

10281,    Attn:    Sidney    P.    Levinson,    Michael    Schneidereit,     and   Jeremy   Evans    (Email:

slevinson@jonesday.com, mschneidereit@jonesday.com, jdevans@jonesday.com); (F) holders of the

thirty (30) largest unsecured claims on a consolidated basis against the Debtors; (G) any and all parties

known to the Debtors to assert a lien or security interest in any of the Prepetition Collateral and/or DIP

Collateral, including, without limitation, any party that holds an asserted Permitted Prior Lien; (H) the

Internal Revenue Service; (I) all appropriate state taxing authorities; (J) all landlords, owners, and/or

operators of premises at which any of the Debtors’ operate their businesses; and (K) any other party that

files a request for notices with the Court as of the date of such service.

         84.      If no objections to the relief sought in the DIP Motion are filed and served in accordance

with this Interim Order, no Final Hearing shall be held, and a separate Final Order may be presented jointly

by the Debtors and by the DIP Agent and entered by this Court upon certification of counsel by the Debtors.
19-36300-cgm       Doc 49      Filed 08/07/19 Entered 08/07/19 08:39:54                  Main Document
                                            Pg 50 of 50


        85.     Any party in interest objecting to the relief sought in the DIP Motion shall submit any such

objection in writing and file same with this Court and serve such objection so as to be received no later than

August 28, 2019 at 4:00 p.m. (ET) on the following parties: (A) the U.S. Trustee, 11A Clinton Avenue,

Room 620, Albany, New York 12207 (Attn: Alicia Leonhard, Esq.); (B) counsel to the Prepetition ABL

Agent, Riemer & Braunstein LLP (Attn: Donald Rothman, Esq. and Steven E. Fox, Esq.), Times Square

Tower, Seven Times Square, Suite 2506, New York, NY 10036 (Email: drothman@riemerlaw.com;

sfox@riemerlaw.com); (C) counsel to the Prepetition Term Agent, Choate, Hall & Stewart LLP, Two

International Place, Boston, MA 02110 (Attn: Kevin J. Simard, Esq. and Mark D. Silva, Esq.) (Email:

ksimard@chaote.com and msilva@choate.com); (D) counsel to TPG Specialty Lending, Inc., Schulte Roth

& Zabel, 919 Third Avenue, New York, NY 10022 (Attn: Adam Harris, Esq. and Kelly V. Knight, Esq.)

(Email: adam.harris@srz.com and kelly.knight@srz.com); (E) counsel to the DIP Agent and the DIP

Lenders, Jones Day, 250 Vesey Street, New York, New York 10281, Attn: Sidney P. Levinson, Michael

Schneidereit, and Jeremy Evans (Email: slevinson@jonesday.com, mschneidereit@jonesday.com,

jdevans@jonesday.com); and (F) proposed counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington

Avenue, New York, New York 10022, Attn: Edward O. Sassower, P.C., Joshua A. Sussberg, P.C., and

Gene Goldmintz, and Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago, IL 60654, Attn: Chad J.

Husnick, P.C., and W. Benjamin Winger.




                                                                     /s/ Cecelia G. Morris
                                                                     _______________________
Dated: August 7, 2019
                                                                     Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                                     Chief U.S. Bankruptcy Judge
